EXHIBIT 10.1



STOCK PURCHASE AGREEMENT

BY AND BETWEEN

THE SHAREHOLDER OF

SALES STRATEGIES, INC.

AND

INCENTRA SOLUTIONS, INC.

Dated as of August 31, 2007

--------------------------------------------------------------------------------



      TABLE OF CONTENTS                  Page    RECITALS        8    ARTICLE I 
        PURCHASE AND SALE OF SHARES    8      Section 1.1.    Purchase and Sale
of Shares    8    Section 1.2.    Consideration    8    Section 1.3    Excluded
Assets and Liabilities    15    Section 1.4    Closing    15               
ARTICLE II          REPRESENTATIONS AND WARANTIES OF THE COMPANY    15     
Section 2.1    Organization, Standing and Corporate Power    15    Section 2.2 
  Subsidiaries    16    Section 2.3    Capital Structure    16    Section 2.4   
Authority; Noncontravention    17    Section 2.5    Financial Statements;
Undisclosed Liabilities    18    Section 2.6    Material Contracts    20   
Section 2.7    Permits; Compliance with Applicable Laws    20    Section 2.8   
Absence of Litigation    21    Section 2.9    Tax Matters    21    Section 2.10 
  Employee Benefit Plans    23    Section 2.11    Labor Matters    26    Section
2.12    Environmental Matters    27    Section 2.13    Intellectual Property   
29    Section 2.14    Insurance Matters    31    Section 2.15    Transactions
with Affiliates    31    Section 2.16    Brokers    31    Section 2.17    Real
Property    32    Section 2.18    Tangible Personal Property    32    Section
2.19    Powers of Attorney    33    Section 2.20    Offers    33    Section
2.21    Warranties    33    Section 2.22    Investment Company    33    Section
2.23    Books and Records    33    Section 2.24    Status of Shares Being
Transferred    33    Section 2.25    Investment in Purchaser Common Stock    33 
  Section 2.26    Hubcity Media and Denali    34    Section 2.27    Disclosure 
  35 


Page 2

--------------------------------------------------------------------------------



ARTICLE III          REPRESENTATIONS AND WARRANTIES OF PURCHASER    35     
Section 3.1    Organization; Standing and Corporate Power    36    Section 3.2 
  Capital Structure    36    Section 3.3    Authority; Noncontravention    37   
Section 3.4    Purchaser Documents    37    Section 3.5    Voting Requirements 
  38    Section 3.6    Brokers    38    Section 3.7    Board and Other Approval 
  38    Section 3.8    Books and Records    39    Section 3.9    Sarbanes Oxley
Act Compliance    39    Section 3.10    Additional Representations    39   
Section 3.11    Litigation    40    Section 3.12    Compliance    40    Section
3.13    Contracts with Third Parties    40    Section 3.14    Disclosure    40 
  ARTICLE IV          COVENANTS RELATING TO CONDUCT OF BUSINESS    40     
Section 4.1    Conduct of Business by the Company    40    Section 4.2    Advice
of Changes    42    Section 4.3    No Solicitation by the Company    42   
Section 4.4    Conduct of Business by Purchaser    43    Section 4.5   
Transition    43    ARTICLE V          ADDITIONAL AGREEMENTS    43      Section
5.1    Access to Information; Confidentiality    43    Section 5.2   
Commercially Reasonable Efforts    44    Section 5.3    Fees and Expenses    44 
  Section 5.4    Public Announcements    44    Section 5.5    Regulation D   
45    Section 5.6    Shareholder Covenant Not to Compete    45    Section 5.7   
Company Tax Returns.    45    Section 5.8    Transfer of Excluded Assets and
Liabilities    46      ARTICLE VI          CONDITIONS PRECEDENT    46     
Section 6.1    Conditions to Each Party's Obligation to            Effect the
Purchase    46    Section 6.2    Conditions to Obligations of Purchaser    47 


Page 3

--------------------------------------------------------------------------------



  Section 6.3    Conditions to Obligations of the Shareholder    48    Section
6.4    Frustration of Closing Conditions    49    ARTICLE VII         
INDEMNIFICATION; ARBITRATION    50      Section 7.1    Indemnification    50   
Section 7.2    Claims and Procedure    52    Section 7.3    Arbitration    53   
ARTICLE VIII          TERMINATION, AMENDMENT AND WAIVER    54      Section 8.1 
  Termination    54    Section 8.2    Effect of Termination    54    Section
8.3    Amendment    55    Section 8.4    Extension; Waiver    55    ARTICLE IX 
        GENERAL PROVISIONS    55      Section 9.1    Survival of
Representations, Warranties and            Agreements    55    Section 9.2   
Notices    55    Section 9.3    Definitions    56    Section 9.4   
Interpretation    57    Section 9.5    Counterparts    57    Section 9.6   
Entire Agreement; no Third-Party Beneficiaries    57    Section 9.7    Governing
Law    58    Section 9.8    Assignment    58    Section 9.9    Consent to
Jurisdiction    58    Section 9.10    Headings    58    Section 9.11   
Severability    58    Section 9.12    Enforcement    58 


Page 4

--------------------------------------------------------------------------------



EXHIBITS

Exhibit A – Form of Unsecured Promissory Note

Exhibit B – Form of Escrow Agreement

Exhibit C – Excluded Assets and Liabilities

Exhibit D – Form of Employment Agreement

Exhibit E – Form of Registration Rights Agreements

Exhibit F – Form of Legal Opinion of Counsel to the Company and Shareholder

Exhibit G – Form of Legal Opinion of Counsel to the Purchaser

SCHEDULES

Company Disclosure Schedule

Purchaser Disclosure Schedule

Page 5

--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS

DEFINED TERMS    SECTION  DEFINED        Adjusted Closing Net Working Capital   
Section 1.2(c)(iv)  affiliate    Section 9.3(a)  Agreement    Preamble  Bonus
Earn Out Payment    Section 1.2(c)(iv)  Closing    Section 1.3  Closing Date   
Section 1.3  Closing Payment    Section 1.2(a)  Closing Statement    Section
1.2(c)(i)  Closing Net Working Capital    Section 1.2(c)(i)  Code    Section
2.9(e)  Company    Preamble  Company Acquisition Proposal    Section 4.3(a) 
Company Certificate of Incorporation    Section 2.2(b)  Company Common Stock   
Section 2.3(a)  Company Disclosure Schedule    Article II  Company Financial
Statements    Section 2.5(a)  Company IP Agreements    Section 2.13(g)  Company
Material Contracts    Section 2.6(b)  Company Permitted Lien    Section 2.18 
Competing Business    Section 5.9  Dispute    Section 7.3  Earn Out Payment   
Section 1.1  EBITDA    Section 1.2(b)  Employee Plans    Section 2.10(a) 
Employment Agreements    Section 6.2(h)  encumbrance    Section 9.3(c) 
Environmental Laws    Section 2.12(d)(i)  Environmental Permits    Section
2.12(d)(ii)  ERISA    Section 2.10(a)  ERISA Affiliate    Section 2.10(a) 
Escrow Agreement    Section 1.2(b)  Escrow Deposit    Section 1.2(b)  Escrow
Account    Section 1.2(b)  Escrow Termination Date    Section 1.2(d)  Excluded
Assets    Section 1.3  Fiduciary    Section 2.10(e)  GAAP    Section 2.5(a) 
Government Entities    Section 2.4(c)  Governmental Entity    Section 2.4(c) 
Hazardous Substances    Section 2.12(d)(iii) 


Page 6

--------------------------------------------------------------------------------



indemnified party    Section 7.2(a)  indemnifying party    Section 7.2(a) 
Initial Consideration    Section 1.1  Intellectual Property    Section 2.13(a) 
IRS    Section 2.10(g)  knowledge    Section 9.3(d)  Liens    Section 2.4(d) 
material adverse change    Section 9.3(e)  material adverse effect    Section
9.3(e)  Measurement Period    Section 1.2(a)(i)  Measurement Period Earn Out
Payment    Section 1.2(d)(i)  Multi-Employer Plans    Section 2.10(d)  Net
Working Capital    Section 1.2(c)  Net Working Capital Deficit    Section
1.2(c)(iii)  Other Company Documents    Section 2.7(c)  Over 90 Collections   
Section 1.2(c)(iv)  person    Section 9.3(f)  Purchase    Preamble  Purchaser   
Preamble  Purchaser Common Stock    Section 3.2(a)  Purchaser Employee Stock
Options    Section 3.2(a)  Purchaser Indemnified Parties    Section 7.1(a) 
Purchaser Losses    Section 7.1(a)  Purchaser SEC Documents    Section 3.4(a) 
Purchaser Preferred Stock    Section 3.2(a)  Purchaser Stock Plans    Section
3.2(a)  Permits    Section 2.7(a)  Release    Section 2.12(d)(iv)  Registration
Rights Agreement    Section 6.2(i)  Requisite Regulatory Approvals    Section
6.1(b)  Restraints    Section 6.1(c)  Sarbanes Oxley Act    Section 3.9  SEC   
Section 3.4(a)  Securities Act    Section 2.25(a)  Seller Indemnified Parties   
Section 7.1(b)  Seller Losses    Section 7.1(b)  Shareholder    Preamble 
Shares    Recitals  Software    Section 2.13(a)  subsidiary    Section 9.3(g) 
Tangible Personal Property    Section 2.18  Tax    Section 2.9(i)(i)  Taxes   
Section 2.9(i)(i)  Tax Return    Section 2.9(i)(ii)  Third Party Rights   
Section 2.13(d)  working capital    Section 6.2(e) 


Page 7

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT

      STOCK PURCHASE AGREEMENT (this "Agreement") dated as of August 31, 2007,
by and between INCENTRA SOLUTIONS, INC., a Nevada corporation ("Purchaser") and
THOMAS G. KUNIGONIS, Jr. ("Shareholder"), the sole shareholder of SALES
STRATEGIES, INC., a New Jersey corporation (the "Company").

RECITALS

      WHEREAS, Shareholder owns all of the outstanding shares of capital stock
(the "Shares") of the Company;

      WHEREAS, Shareholder intends to sell and Purchaser intends to purchase the
Shares (the “Purchase”);

      NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending to be legally bound do hereby agree
as follows:

ARTICLE I

PURCHASE AND SALE OF THE SHARES

      SECTION 1.1. Purchase and Sale of the Shares. Upon the terms and subject
to the conditions of this Agreement, Shareholder agrees to sell, convey, assign
and transfer, and Purchaser agrees to purchase, the Shares, free and clear of
all encumbrances (as defined in Section 9.3(b) hereof) for the initial
consideration of Four Million Seven Hundred Fifty Thousand Dollars
($4,750,000.00) in cash, an unsecured promissory note in the amount of Two
Hundred Fifty Thousand Dollars ($250,000.00), and One Million Dollars
($1,000,000.00) in shares of Purchaser's unregistered and restricted common
stock. Purchaser shall pay Shareholder additional consideration pursuant to the
provisions of Section 1.2(d), if, and only if, the conditions of such Section
1.2(d) are satisfied and only to the extent satisfied. At the Closing (as
defined in Section 1.3) Shareholder will transfer to Purchaser the Shares listed
after his name in Section 2.3(a) of the Company Disclosure Schedule, which
together will constitute all of the issued and outstanding Shares of the
Company.

      SECTION 1.2. Consideration.

     (a) Upon the terms and subject to the conditions of this Agreement, in
consideration of the sale, conveyance, assignment and transfer of the Shares to
Purchaser at the Closing, Purchaser agrees to:

Page 8

--------------------------------------------------------------------------------



          (1) Pay to Shareholder Four Million Two Hundred Seventy Five Thousand
Dollars ($ 4,275,000.00) by wire transfer of immediately available funds at the
Closing;

          (2) As of the Closing Date, issue to Shareholder One Million Dollars
($1,000,000.00) in shares of Purchaser's unregistered common stock, with the
number of shares to be issued determined by dividing One Million Dollars
($1,000,000.00) by the average closing price of Purchaser Common Stock, as
reported on Bloomberg L.P. on the Principal Market, for the five (5) consecutive
trading days ending on and including August 31, 2007; and

          (3) As of the Closing Date issue to Shareholder an unsecured
promissory note in the amount of Two Hundred Fifty Thousand Dollars
($250,000.00) and in substantially the form attached hereto as Exhibit A.

     (b) Prior to or simultaneously with the Closing, Shareholder and Purchaser
shall enter into an escrow agreement (the "Escrow Agreement") with an escrow
agent selected by Purchaser and reasonably acceptable to Shareholder (the
"Escrow Agent") substantially in the form of Exhibit B hereto. Pursuant to the
terms of the Escrow Agreement, Purchaser shall deposit Four Hundred Seventy Five
Thousand Dollars ($475,000.00) (the "Escrow Deposit") into an interest bearing
escrow account, which account is to be managed by the Escrow Agent (the "Escrow
Account"). Any Escrow Deposit, any interest thereon, and any other property in
the Escrow Account are referred to as the "Escrow Fund". The Escrow Fund shall
be available to satisfy any NWC Deficit as defined in Section 1.2(c)(iii) below.
In connection with such deposit of the Escrow Deposit with the Escrow Agent and
as of the Closing Date, Shareholder will be deemed to have received and
deposited with the Escrow Agent his interest in the Escrow Fund without any act
of Shareholder. Distributions from the Escrow Account shall be governed by the
terms and conditions of the Escrow Agreement and the terms hereof. The adoption
of this Agreement and the approval of the transaction contemplated herein by
Shareholder shall constitute approval of the Escrow Agreement and all of the
arrangements relating thereto, including, without limitation, the placement of
the Escrow Deposit in escrow.

     (c) (i) As promptly as practicable, but no later than ninety (90) days
after the Closing Date, Purchaser shall, at its own cost, cause to be prepared
and delivered to the Shareholder a closing statement (the "Closing Statement”)
presenting the Net Working Capital (defined in accordance with generally
accepted accounting principles ("GAAP") as current assets minus current
liabilities) as of the end of business on the Closing Date ("Closing Net Working
Capital"). Accounts receivable included within Net Working Capital for this
purpose shall be valued at face value if the age of the receivable is ninety
(90) days or less and at zero (0) if the age of the receivable is ninety (90)
days or more. Shareholder shall have thirty (30) days from receipt of the
Closing Statement to dispute the calculation of Net Working Capital by
Purchaser. Purchaser shall

Page 9

--------------------------------------------------------------------------------



cooperate with Shareholder by providing any additional documentation supporting
the Closing Statement as soon as practicable following Shareholder’s request for
same. In the event Shareholder and Purchaser are not able to agree within
forty-five (45) days of receipt of the statement by the Shareholder on such
calculation, it shall be submitted to a mutually agreed upon independent public
accounting firm for final resolution in accordance with the guidelines as
provided herein.



     (ii) The independent accounting firm selected by Purchaser and Shareholder
will be a firm with offices in more than one location, and which has no prior
relationship with either the Seller or the Purchaser and its affiliates. Each
party may present financial information to the accounting firm for review within
ten (10) days of selection of the firm provided that all such information is
simultaneously provided to the other party. No such firm will be engaged that
does not undertake to provide its final determination within thirty (30) days of
submission of all materials to be reviewed. The decision of the selected
accounting firm will be presented in a written report to include the basis for
all adjustments made to the Closing Statement. The fees of the accounting firm
will be paid one-half by the Purchaser and one-half by the Shareholder.



     (iii) In the event Closing Net Working Capital is less than One Million
Dollars ($1,000,000.00), the shortfall shall be referred to herein as the "NWC
Deficit".

     (iv) Ninety (90) days after the Closing Date, the Closing Net Working
Capital shall be increased by the amount of accounts receivable which were aged
over ninety (90) days as of the Closing Date and collected between the Closing
Date and the ninetieth (90th) day after the Closing Date (the "Over 90
Collections"). If after these adjustments, a NWC Deficit exists, the Purchase
Price shall be reduced by the amount of such NWC Deficit. In the event Closing
Net Working Capital, as adjusted for the Over 90 Collections, exceeds One
Million Dollars ($1,000,000.00), the Purchase Price shall be increased by the
amount of such excess, and such excess shall be paid to Shareholder from
Incentra directly, outside of the Escrow Account, as additional consideration.
In addition, Purchaser shall transfer over to Shareholder all of the rights,
title and interest of Purchaser and the Company to any and all accounts
receivable which were aged over ninety (90) days as of the Closing Date and
which have not been collected by the ninetieth (90th) day after the Closing
Date. Shareholder shall have the right to take any and all actions it may deem
appropriate to collect such accounts receivable, Shareholder shall be entitled
to retain, as additional Purchase Price, the proceeds of such accounts
receivable, and Shareholder shall assume all liabilities associated with such
accounts receivable.

     (v) As soon as reasonably practicable (which shall in any case be within
fifteen (15) days after the parties have agreed upon the Closing Statement, or,
in the event the parties can not come to agreement, after the

Page 10

--------------------------------------------------------------------------------



issuance of a written report as provided for under subparagraph (ii) hereof),
the Parties shall execute and deliver to the Escrow Agent joint instructions as
contemplated in Section 4 of the Escrow Agreement instructing the Escrow Agent
to liquidate the Escrow Fund and deliver to Shareholder all funds in the Escrow
account, in the event there is no NWC Deficit or to Purchaser, in the amount of
any NWC Deficit not otherwise paid to Purchaser, with any funds then remaining
in the Escrow Fund paid over to Shareholder.

     (d) Subject to the conditions set forth below, Purchaser will pay
Shareholder additional consideration to be computed as follows:

     (i) For each of the first three twelve (12) calendar month periods
beginning on the first day of the month after Closing (each, a “Measurement
Period”), in the event Company's EBITDA is in excess of One Million Five Hundred
Thousand Dollars ($1,500,000.00) for an individual Measurement Period, Purchaser
will pay Shareholder additional consideration (a "Measurement Period Earn Out
Payment") of Two Dollars ($2.00) for each One Dollar ($1.00) that the EBITDA
exceeds One Million Five Hundred Thousand Dollars ($1,500,000.00) for such
Measurement Period, up to a maximum Measurement Period Earn Out Payment of One
Million Dollars ($1,000,000.00) for any individual Measurement Period. Any
Measurement Period Earn Out Payment due shall be payable within ninety (90) days
after the end of the Measurement Period for which it is being paid and shall be
paid one-third (1/3) in cash and two-thirds (2/3) in unregistered Purchaser
Common Stock. For purposes of this Section 1.2(d)(i), the number of shares of
unregistered Purchaser Common Stock to be issued shall be determined by dividing
two-thirds (2/3) of the total Measurement Period Earn Out Payment by the per
share fair market value of Purchaser's unregistered Common Stock. The per share
fair market value of Purchaser's unregistered Common Stock shall be the average
closing price of Purchaser Common Stock, as reported on Bloomberg L.P. on the
Principal Market, for the five (5) consecutive trading days ending on the last
day of the applicable Measurement Period.

     (ii) In the event that Company EBITDA for any individual Measurement Period
is less than One Million Five Hundred Thousand Dollars ($1,500,000.00), there
shall be no Measurement Period Earn Out Payment for that Measurement Period.

     (iii) In the event Company EBITDA for any individual Measurement Period is
less than Two Million Dollars ($2,000,000.00) and the Company’s aggregate EBITDA
for the three Measurement Periods is greater than Four Million Five Hundred
Thousand Dollars ($4,500,000.00), an adjustment to the earn-out consideration
will be calculated whereby Purchaser shall pay Shareholder an amount equal to
the difference between (i) the actual aggregate EBIDTA over the three
Measurement Periods, up to a maximum of Six Million

Page 11

--------------------------------------------------------------------------------



Dollars ($6,000,000.00), less Four Million Five Hundred Thousand Dollars
($4,500,000.00), times two and (ii) the actual Measurement Period Earn Out
Payments made by Purchaser to Shareholder pursuant to Sections 1.2(d)(i) and
1.2(d)(ii) above (the “Adjusting Earn Out Payment”). Any payment pursuant to
this Section 1.2(d)(iii) shall be made within ninety (90) days of the end of the
final Measurement Period and shall be paid one-third (1/3) in cash and
two-thirds (2/3) in unregistered Purchaser Common Stock. The number of shares of
unregistered Purchaser Common Stock to be issued shall be determined by dividing
two-thirds (2/3) of the Adjusting Earn Out Payment by the per share fair market
value of Purchaser's unregistered Common Stock. The per share fair market value
of Purchaser's unregistered Common Stock shall be the average closing price of
Purchaser Common Stock, as reported on Bloomberg L.P. on the Principal Market,
for the five (5) consecutive trading days ending on the last day of the third
Measurement Period.

     (iv) In addition, Purchaser shall pay Shareholder further additional
consideration (the "Bonus Earn Out Payment") equal to fifty percent (50%) of the
amount by which the Company’s aggregate EBITDA over the three (3) Measurement
Periods exceeds, in the aggregate, Six Million Dollars ($6,000,000.00) . The
Bonus Earn Out Payment due shall be payable within ninety (90) days after the
end of the final Measurement Period and shall be paid one-third (1/3) in cash
and two-thirds (2/3) in unregistered Purchaser Common Stock. The number of
shares of unregistered Purchaser Common Stock to be issued shall be determined
by dividing two-thirds (2/3) of the Bonus Earn Out Payment by the per share fair
market value of Purchaser's unregistered Common Stock. The per share fair market
value of Purchaser's unregistered Common Stock shall be the average closing
price of Purchaser Common Stock, as reported on Bloomberg L.P. on the Principal
Market, for the five (5) consecutive trading days ending on the last day of the
third Measurement Periods.

      (v) For purposes of this Agreement, EBITDA shall be defined as the net
income of the Company, as determined by generally accepted accounting
principles, plus interest, taxes, depreciation and amortization and subject to
the other restrictions or limitations on allocation of expenses as provided in
this Agreement. The parties agree that no headquarters or overhead expenses,
expenses related to the grant to Company employees of options to purchase shares
of Purchaser Common Stock, or costs of Purchaser or its affiliates or
subsidiaries or other charges of or from Purchaser will be allocated or charged
to Company for purposes of determining EBITDA under this Agreement, except that
direct costs of Purchaser, its affiliates or subsidiaries related to the
provision of services resold by the Company shall be allocated to the Company
(at agreed upon rates consistent with Purchaser’s other regions) for purposes of
determining EBITDA hereunder. The parties agree that any outside or indirect
costs or expenses not directly associated with the sale of new products or
services shall not be permitted to be included as an expense in arriving at this
EBITDA computation and that no

Page 12

--------------------------------------------------------------------------------



new “line items” reflecting costs or expenses shall be permitted to be included
as an expense in arriving at this EBITDA, unless previously approved by
Shareholder or his designated staff at the Company. The parties further agree
that until the conclusion of the three Measurement Periods, no employees of
Company may be terminated by Purchaser (other than for violation of Purchaser’s
employment policies and procedures) or reassigned to other duties with Purchaser
or its other affiliates other than Company without Shareholder’s consent. In the
event of a merger, consolidation or other combination of the Company with
another entity, the EBITDA calculation, for purposes of this Agreement, shall be
made in a manner that as nearly as is reasonably possible reflects the EBITDA of
the Company as it would have been but for such merger, consolidation or
combination. Nothing in this Section 1.2(b)(iv) shall, however, be construed to
prevent any such merger, consolidation or combination or the introduction of new
goods and/or services to the line of goods and services provided by the Company.
An accountant of Shareholder’s choosing shall be permitted to review and approve
the computation of EBITDA following each of the Measurement Periods in question,
which approval will not be unreasonably withheld.

     (vi) In the event Shareholder resigns his or her employment with the
Company without Good Reason (as defined in his employment agreement) during any
Measurement Period, he shall receive a percentage of his pro rata share of the
Measurement Period Earn Out Payment for the Measurement Period during which he
left equal to the percentage of such Measurement Period he was employed by
Company during such Measurement Period, and shall forfeit and not be entitled to
receive any Measurement Period Earn Out Payment for any future Measurement
Period. In the event Shareholder is terminated by the Company For Cause (as
defined in his employment agreement), he shall forfeit and not be entitled to
receive any Measurement Period Earn Out Payment for the Measurement Period in
which such termination For Cause occurred or for any future Measurement Period
thereafter.

      (vii) Notwithstanding anything herein to the contrary, in the event (A)
Parent or the Company undergoes a Change of Control (as defined below) without
the prior written consent of the Shareholder, (B) Shareholder resigns his
employment with the Company with Good Reason (as defined in his Employment
Agreement), or (C) Shareholder's employment with the Company is terminated by
the Company other than For Cause (as defined in his Employment Agreement),
Parent shall pay the Shareholder the sum of Three Million Dollars ($3,000,000),
less the amount of any Measurement Period Earn Out Payments already paid to the
Shareholder (such difference, the “Accelerated Earn Out Payment”). The
Accelerated Earn Out Payment shall be payable within ninety (90) days after the
occurrence of the Change of Control (unless the prior consent of the Shareholder
was obtained), resignation for Good Reason, or termination other than For Cause,
and shall be paid one-third (1/3) in cash and two-thirds (2/3) in unregistered
Parent Common Stock, with the total number of shares of Parent Common Stock to
be issued pursuant to this Subsection 1.2(d)(viii)

Page 13

--------------------------------------------------------------------------------



determined by dividing two-thirds (2/3) of the total Accelerated Earn Out
Payment by the Fair Market Value of Parent Common Stock (as defined in Section
1.2(d)(iv)) at the time of the Change of Control, resignation for Good Reason,
or termination other than For Cause. For the purposes of this Agreement, a
“Change of Control” shall mean the occurrence of any of the following events:
(A) a dissolution or liquidation of Parent or Company; (B) a sale or other
disposition of all or substantially all of Parent’s or Company's assets; (C) a
merger or consolidation involving Parent or Company in which stockholders of
Parent or Company, respectively, immediately prior to such transaction do not
own a majority of the voting power of Parent or Company or its successor
immediately after such transaction; or (D) a sale or other transfer of capital
stock of Parent or Company in one or a series of related transactions whereby an
individual or “group” (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) which did not previously have
direct or indirect “control” (as such term is defined in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended) of Parent or Company acquires such
control.

     (viii) Shareholder shall have the right to assign his right to all or a
portion of any Measurement Period Earn Out Payment, Adjusting Earn Out Payment
or Bonus Earn Out Payment to one or more of the employees of the Company,
provided that, and only if, such assignees provide Parent with those
representations contained in Section 2.26 below.

     (ix) Purchaser shall, within forty-five (45) days of the end of each
Measurement Period, provide Shareholder with Purchaser’s calculation of the
EBITDA for that Measurement Period (the “EBITDA Report”). Shareholder shall have
thirty (30) days from receipt of each EBITDA Report to dispute the calculation
of the EBITDA for that Measurement Period by Purchaser. Purchaser shall
cooperate with Shareholder by providing any additional documentation supporting
the EBITDA Report as soon as practicable following Shareholder’s request for
same. In the event Shareholder and Purchaser are not able to agree within
forty-five (45) days of receipt of the EBITDA Report by the Shareholder on such
calculation, it shall be submitted to a mutually agreed upon independent public
accounting firm for final resolution in accordance with the guidelines as
provided herein. The independent accounting firm selected by Purchaser and
Shareholder will be a firm with offices in more than one location, and which has
no prior relationship with either the Shareholder or the Purchaser and its
affiliates. Each party may present financial information to the accounting firm
for review within ten (10) days of selection of the firm provided that all such
information is simultaneously provided to the other party. No such firm will be
engaged that does not undertake to provide its final determination within thirty
(30) days of submission of all materials to be reviewed. The decision of the
selected accounting firm will be presented in a written report to include the
basis for all adjustments made to the EBITDA Report. The fees of the accounting
firm will be paid one-half by the Purchaser and one-half by the Shareholder.

Page 14

--------------------------------------------------------------------------------



     (e) On or immediately prior to the Closing Date, Shareholder shall cause
the Company to pay out to shareholder, as a distribution, such amount of the
Company’s cash on hand as will not exceed the amount which will leave Net
Working Capital of not less than One Million Dollars ($1,000,000.00) in Company.

     SECTION 1.3 Excluded Assets and Liabilities. It is hereby expressly
acknowledged and agreed that those assets and liabilities listed on Exhibit C
(the "Excluded Assets and Liabilities"), attached hereto and made a part hereof,
shall not be transferred at the Closing, that such assets shall be transferred
to and retained to Shareholder, and that Shareholder shall be solely responsible
for the payment of such liabilities.

     SECTION 1.4 Closing. Subject to the satisfaction or, to the extent
permitted by applicable law, waiver of the conditions to consummation of the
Purchase contained in Article VI hereof, the closing of the Purchase (the
"Closing") shall take place at 10:00 a.m., Denver time, on a date specified by
the parties (the "Closing Date"), which date shall not be later than the third
business day following satisfaction or, to the extent permitted by applicable
law, waiver of the conditions to consummation of the Purchase contained in
Article VI (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the fulfillment or, to the extent permitted by
applicable law, waiver of those conditions), unless another time or date is
agreed to by the parties hereto; provided that in all events, the Closing Date
shall not be later than July August 31, 2007. The Closing will be held at the
offices of Purchaser, located at 1140 Pearl Street, Boulder, CO 80302 or at such
other location as is agreed to by the parties hereto.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     Except as set forth on the Disclosure Schedule delivered by the Company to
Purchaser prior to the execution of this Agreement which hereby is incorporated
by reference in and constitutes an integral part of this Agreement (the Company
Disclosure Schedule”), Shareholder hereby represents and warrants to Purchaser
as follows:

     SECTION 2.1 Organization, Standing and Corporate Power.

     (a) Each of the Company and its subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation or organization and has the requisite corporate power and
authority to carry on its business as presently being conducted. Except as set
forth on Section 2.1(a) of the Company Disclosure Schedule, each of the Company
and its subsidiaries is duly qualified or licensed to conduct business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership, leasing or operation of its properties makes such qualification or
licensing necessary, except for those jurisdictions where the failure to be

Page 15

--------------------------------------------------------------------------------



so qualified or licensed or to be in good standing individually or in the
aggregate would not reasonably be expected to have a material adverse effect on
the Company.

     (b) The Company has delivered or made available to Purchaser prior to the
execution of this Agreement complete and correct copies of the certificate of
incorporation and bylaws of the Company and each of its subsidiaries, each as in
effect at the date of this Agreement.

     SECTION 2.2. Subsidiaries. Section 2.2 of the Company Disclosure Schedule
lists the names and jurisdiction of incorporation or organization of all the
subsidiaries of the Company, whether consolidated or unconsolidated. The
outstanding securities of the subsidiaries of Company are set forth in Section
2.2 of the Company Disclosure Schedules and all outstanding shares of capital
stock of, or other equity interests in, each such subsidiary: (i) have been duly
authorized, validly issued and are fully paid and nonassessable and (ii) are
owned directly or indirectly by Company, free and clear of all Liens. Except as
set forth above or in Section 2.2 of the Company Disclosure Schedule, the
Company does not own, directly or indirectly, any capital stock of or other
equity or voting interests in any person.

     SECTION 2.3. Capital Structure. As of the date hereof:

     (a) (i) The only class of capital stock authorized by the Company is common
stock ("Company Common Stock"); (ii) 2,500 shares of Company Common Stock are
authorized and 100 shares of Company Common Stock are issued and outstanding,
all held by Shareholder in the amounts set forth next to his name in Section
2.3(a) of the Company Disclosure Schedule; and (iii) no shares of Company Common
Stock are held by the Company in its treasury and no shares of Company Common
Stock are held by subsidiaries of the Company.

     (b) Except as set forth on Section 2.3(b) of the Company Disclosure
Schedule, all outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and nonassessable and are not
subject to preemptive rights created by statute, the Company’s Articles of
Incorporation (the “Company Certificate of Incorporation”) or any agreement to
which the Company is a party or by which the Company may be bound.

     (c) Except as set forth in Section 2.3(c) of the Company Disclosure
Schedule, there are outstanding (i) no shares of capital stock or other voting
securities of the Company, (ii) no securities of the Company convertible into or
exchangeable for shares of capital stock or voting securities of the Company,
and (iii) no options or other rights to acquire from the Company, and no
obligation of the Company to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock of the Company.

Page 16

--------------------------------------------------------------------------------



     SECTION 2.4. Authority; Noncontravention.

     (a) Shareholder has the power and authority to execute, deliver and perform
this Agreement and the other agreements to be executed and delivered by
Shareholder in connection herewith and to consummate the transactions
contemplated hereby and thereby. All acts and proceedings required to be taken
by or on the part of Shareholder to authorize Shareholder to execute, deliver
and perform this Agreement and the other agreements to be executed and delivered
by Shareholder in connection herewith and to consummate the transactions
contemplated hereby and thereby have been duly and validly taken. This Agreement
constitutes a valid and binding agreement, and the other agreements to be
executed and delivered by Shareholder in connection herewith when so executed
and delivered will constitute valid and binding agreements, of Shareholder,
except as enforceability may be limited by bankruptcy, reorganization,
insolvency or other similar laws or equitable principles affecting the
enforcement of creditor’s rights generally.

     (b) Except as set forth in Section 2.4(b) of the Company Disclosure
Schedule, the execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, conflict with or
result in a violation of, or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation under (i) any provision of the Company
Certificate of Incorporation or by-laws, (ii) any material loan or credit
agreement, note, mortgage, indenture, lease or other material agreement or (iii)
material instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company or its properties or
assets.

     (c) The execution, delivery and performance by the Shareholder of this
Agreement and the consummation of the purchase and sale of the Shares by
Shareholder require no consent, approval, order or authorization of, action by
or in respect of, or registration or filing with, any governmental body, court,
agency, official or authority (each, a “Governmental Entity”, collectively
“Government Entities”).

     (d) The execution and delivery of this Agreement and the consummation of
the purchase and sale of the Shares will not result in the creation of any
pledges, claims, liens, charges, encumbrances, adverse claims, mortgages and
security interests of any kind or nature whatsoever (collectively, “Liens”) upon
any asset of the Company.

     (e) Except as set forth in Section 2.4(e) of the Company Disclosure
Schedule, no consent, approval, waiver or other action by any person (other than
the Governmental Entities referred to in (c) above) under any Company Material
Contract is required or necessary for, or made necessary by reason of, the
execution, delivery and

Page 17

--------------------------------------------------------------------------------



performance of this Agreement by the Shareholder or the consummation of the
purchase and sale of the Shares.

     SECTION 2.5. Financial Statements; Undisclosed Liabilities.

          (a) The Company has furnished to the Purchaser true, correct and
complete copies of a balance sheet, income statement, statement of cash flows
and statement of stockholder’s equity and the footnotes thereto for each of the
fiscal years ended December 31, 2004, December 31, 2005, and December 31, 2006
reviewed by the Company’s independent accountants, and a Company prepared
balance sheet, income statement, statement of cash flow and stockholder’s equity
for the six month period ended June 30, 2007 (collectively, the “Company
Financial Statements”). Except as set forth in Section 2.5(a) of the Company
Disclosure Schedule, the Company Financial Statements have been prepared in
accordance with Generally Accepted Accounting Principles in the United States
and fairly present in all material respects the financial condition of the
Company and its subsidiaries as at the respective dates thereof; provided,
however, that the Company prepared financial statements for the six month period
ended June 30, 2007 are subject to normal year-end adjustments (which will not
be material individually or in the aggregate) and lack footnotes and other
presentation items.

          (b) Except for liabilities (i) set forth in Section 2.5 of the Company
Disclosure Schedule, (ii) reflected in the Company Financial Statements or
described in any notes thereto (or for which neither accrual nor footnote
disclosure is required pursuant to GAAP), or (iii) incurred in the ordinary
course of business, consistent with past practice or in connection with this
Agreement or the transactions contemplated hereby, neither the Company nor any
of its subsidiaries has any material liabilities or obligations of any nature.
The Company is not in default in respect of any terms or conditions of any
indebtedness.

          (c) Other than changes in the usual and ordinary conduct of business
since December 31, 2006, there have been, and at the Closing Date there will be,
no material, adverse changes in the financial condition of the Company.
Specifically, but, not by way of limitation, since its balance sheet of December
31, 2006 the Company has not, and prior to the Closing Date will not have:

          (i) Issued or sold any stock, bond, or other Company securities;

          (ii) Except for current liabilities incurred and obligations under
contracts entered into in the ordinary course of business and except as set
forth in Section 2.5(c)(ii) of the Company Disclosure Schedule, incurred any
obligation or liability, whether absolute or contingent (in excess of $50,000
individually or in the aggregate);

Page 18

--------------------------------------------------------------------------------



          (iii) Except for current liabilities shown on the balance sheet and
current liabilities incurred since that date in the ordinary course of business
and except as set forth in Section 2.5(c)(iii) of the Company Disclosure
Schedule, discharged or satisfied any lien or encumbrance, or paid any
obligation or liability, absolute or contingent nor has it delayed or postponed
the payment of accounts payable and other Liabilities outside the ordinary
course of business;

          (iv) Mortgaged, pledged or subjected to lien or any other encumbrance,
any of its assets, tangible or intangible;

          (v) Except in the ordinary course of business, sold or transferred any
of its tangible assets or canceled any debts or claims, except any excluded
assets, or canceled debts or claims as listed in Section 2.5(c)(v) of the
Company Disclosure Schedule;

          (vi) Sold, assigned, or transferred any patents, formulas, trademarks,
trade names, copyrights, licenses, or other intangible assets;

          (vii) Suffered any extraordinary losses, been subjected to any strikes
or other labor disturbances, or waived any rights of any substantial value; or

          (viii) Except for transactions contemplated by this Agreement, entered
into any transaction other than in the ordinary course of business; including,
but not limited to, any loan to or other transaction with any of its owners,
directors, officers, and employees outside the Ordinary Course of Business.

          (d) Subject to any changes that may have occurred in the ordinary and
usual course of business, the assets of the Company at the Closing Date will be
substantially those owned by it and shown on the Company Financial Statements.

          (e) All accounts receivable of the Company and the Subsidiaries
reflected on the Company Financial Statements are valid receivables subject to
no setoffs or counterclaims and are, to the best of Shareholder’s knowledge,
current and collectible (within 90 days after the date on which they first
become due and payable), net of the applicable reserve for bad debts on the
Company Financial Statements. All accounts receivable reflected in the financial
or accounting records of the Company and the Subsidiaries that have arisen since
the date of the Company Financial Statements are valid receivables subject to no
setoffs or counterclaims and are, to the best of Shareholder's knowledge,
current and collectible (within 90 days after the date on which they first
become due and payable), net of the applicable reserve for bad debts on the
Company Financial Statements.

Page 19

--------------------------------------------------------------------------------



          (f) Section 2.5(f) of the Company Disclosure schedule describes each
account maintained by or for the benefit of the Company or any Subsidiary at any
bank or other financial institution.

          (g) All inventory of the Company and the Subsidiaries whether or not
reflected on the Company Financial Statements, consists of a quality and
quantity usable and saleable in the ordinary course of business, except for
obsolete items and items of below-standard quality, all of which have been
written-off or written-down to net realizable value on the Company Financial
Statements. All inventories not written-off have been priced at the lower of net
realizable value on a first -in, first-out basis. The quantity of each type of
inventory, whether raw materials, or work-in-process or finished goods, are not
excessive in the present circumstances of the Company and the Subsidiaries.

     SECTION 2.6. Material Contracts.

          (a) Each Company Material Contract is valid and binding on and
enforceable against the Company (or, to the extent a subsidiary is a party, such
subsidiary) and each other party thereto and is in full force and effect. Except
as set forth in Section 2.6 of the Company Disclosure Schedule, neither the
Company nor any of its subsidiaries is in breach or default under any Company
Material Contract nor has caused an event, committed any act or failed to commit
any act which would create a breach or default under any Company Material
Contract. Except as set forth in Section 2.6 of the Company Disclosure Schedule,
the Shareholder has no knowledge of, regardless of whether or not notice has
been received, any violation or default under (nor does there exist any
condition which with the passage of time or the giving of notice or both would
result in such a violation or default under) any Company Material Contract by
any other party thereto. Prior to the date hereof, the Shareholder has made
available to Purchaser true and complete copies of all Company Material
Contracts.

          (b) As used in this Agreement, “Company Material Contracts” shall mean
any contract, license agreement, commitment, lease, or restriction of any kind
to which the Company is a party or by which the Company or any of its
subsidiaries is bound or to which any of the Company’s or any of its
subsidiaries’ assets are subject which involve payments to or from the Company
of at least $50,000.

      SECTION 2.7. Permits; Compliance with Applicable Laws.

          (a) The Company and its subsidiaries own and/or possess all material
permits, licenses, variances, authorizations, exemptions, orders, registrations
and approvals of all Governmental Entities which are required for the operation
of the business of the Company and its subsidiaries (the “Permits”) as presently
conducted. The

Page 20

--------------------------------------------------------------------------------



Company and its subsidiaries are in compliance in all material respects with the
terms of the Permits. All the Permits are in full force and effect and no
suspension, modification or revocation of any of them is pending or threatened
nor do grounds exist for any such action.

          (b) Except as set forth in Section 2.7(b) of the Company Disclosure
Schedule, each of the Company and its subsidiaries is in compliance in all
material respects with all applicable statutes, laws, regulations, ordinances,
Permits, rules, writs, judgments, orders, decrees and arbitration awards of each
Governmental Entity applicable to the Company or any of its subsidiaries.,
except where such noncompliance individually or in the aggregate would not have
a material adverse effect on the Company.

          (c) Except for filings with respect to Taxes, which are the subject of
Section 2.9 and not covered by this Section 2.7(c) and except as set forth in
Section 2.7(c) of the Company Disclosure Schedule, the Company and each of its
subsidiaries has timely filed all regulatory reports, schedules, forms,
registrations and other documents, together with any amendments required to be
made with respect thereto, that they were required to file with each
Governmental Entity (the “Other Company Documents”), and have timely paid all
fees and assessments, if any, due and payable in connection therewith, except
where the failure to make such payments and filings individually or in the
aggregate would not have a material adverse effect on the Company.

     SECTION 2.8. Absence of Litigation. Section 2.8 of the Company Disclosure
Schedule contains a true and current summary description of each pending and, to
Shareholder's knowledge, threatened litigation, action, suit, case, proceeding,
investigation or arbitration. Except as set forth in Section 2.8 of the Company
Disclosure Schedule, no action, inquiry, demand, charge, requirement or
investigation by any Governmental Entity and no litigation, action, suit, case,
proceeding, investigation or arbitration by any person or Governmental Entity,
in each case with respect to the Company or any of its subsidiaries or any of
their respective properties or Permits, is pending or, to the knowledge of
Shareholder, threatened.

     SECTION 2.9. Tax Matters.

          (a) Except as set forth in Section 2.9 of the Company Disclosure
Schedule, each of the Company and its subsidiaries has (i) filed with the
appropriate Governmental Entities all United States federal and state income and
other material Tax Returns required to be filed by it (giving effect to all
extensions) and such Tax Returns are true, correct and complete in all material
respects; (ii) paid in full all United States federal income and other material
Taxes required to have been paid by it; and (iii) made adequate provision for
all accrued Taxes not yet due. The accruals and provisions for

Page 21

--------------------------------------------------------------------------------



Taxes reflected in the Company Financial Statements are adequate for all Taxes
accrued or accruable through the date of such statements.

          (b) Except as set forth in Section 2.9 of the Company Disclosure
Schedule, as of the date of this Agreement, no Federal, state, local or foreign
audits or other administrative proceedings or court proceedings are presently
pending with regard to any Taxes or Tax Returns of the Company or any of its
subsidiaries, and neither the Company nor any of its subsidiaries has received a
written notice of any material pending or proposed claims, audits or proceedings
with respect to Taxes.

          (c) Except as set forth in Section 2.9 of the Company Disclosure
Schedule, no deficiency or proposed adjustment which has not been settled or
otherwise resolved for any amount of Tax has been proposed, asserted, or
assessed in writing by any Governmental Entity against, or with respect to, the
Company or any of its subsidiaries. There is no action, suit or audit now in
progress, pending or, to the knowledge of the Shareholder, threatened against or
with respect to the Company or any of its subsidiaries with respect to any
material Tax.

          (d) Neither the Company nor any of its subsidiaries has been included
in any “consolidated,” “unitary” or “combined” Tax Return (other than Tax
Returns which include only the Company) provided for under the laws of the
United States, any foreign jurisdiction or any state or locality with respect to
Taxes for any taxable year.

          (e) No election under Section 341(f) of the Internal Revenue Code as
from time to time amended (the "Code") has been made by the Company or any of
its subsidiaries.

          (f) No claim has been made in writing by any Governmental Entities in
a jurisdiction where the Company or any of its subsidiaries does not file Tax
Returns that the Company is, or may be, subject to taxation by that
jurisdiction.

          (g) Except as set forth in Section 2.9 of the Company Disclosure
Schedule, each of the Company and its subsidiaries has made available to
Purchaser correct and complete copies of (i) all of its material Tax Returns
filed within the past three (3) years, (ii) all audit reports, letter rulings,
technical advice memoranda and similar documents issued by a Governmental Entity
within the past three (3) years relating to the Federal, state, local or foreign
Taxes due from or with respect to the Company or any of its subsidiaries, and
(iii) any closing letters or agreements entered into by the Company with any
Governmental Entities within the past three (3) years with respect to Taxes.

Page 22

--------------------------------------------------------------------------------



          (h) Except as set forth in Section 2.9 of the Company Disclosure
Schedule, neither the Company nor any of its subsidiaries has received any
notice of deficiency or assessment from any Governmental Entity for any amount
of Tax that has not been fully settled or satisfied, and to the knowledge of the
Shareholder, no such deficiency or assessment is proposed.

          (i) For purposes of this Agreement:

(i) “Tax” or “Taxes” shall mean all federal, state, county, local, foreign and
other taxes of any kind whatsoever (including, without limitation, income,
profits, premium, excise, sales, use, occupancy, gross receipts, franchise, ad
valorem, severance, capital levy, production, transfer, license, stamp,
environmental, withholding, employment, unemployment compensation, payroll
related and property taxes, import duties and other governmental charges and
assessments), whether or not measured in whole or in part by net income, and
including deficiencies, interest, additions to tax or interest, and penalties
with respect thereto, and including expenses associated with contesting any
proposed adjustment related to any of the foregoing.

(ii) “Tax Return” shall mean any return, information report or filing with
respect to Taxes, including any schedules attached thereto and including any
amendments thereof.

     SECTION 2.10 Employee Benefit Plans.

          (a) Section 2.10 of the Company Disclosure Schedule contains a true
and complete list of all pension, stock option, stock purchase, benefit,
welfare, profit-sharing, retirement, disability, vacation, severance,
hospitalization, insurance, incentive, deferred compensation and other similar
fringe or employee benefit plans, funds, programs or arrangements, whether
written or oral, in each of the foregoing cases which (i) covers, is maintained
for the benefit of, or relates to any or all current or former employees of the
Company or any of its subsidiaries and any other entity (“ERISA Affiliate”)
related to the Company under Section 414(b), (c), (m) and (o) of the Code and
(ii) is not a “multiemployer plan” as defined in Section 3(37) or Section
4001(a)(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) or Section 414 of the Code (the “Employee Plans”). Section 2.10 of the
Company Disclosure Schedule identifies and includes but is not limited to, each
of the Employee Plans that is subject to Section 302 or Title IV of ERISA or
Section 412 of the Code. Neither the Company, any of its subsidiaries nor any
ERISA Affiliate of the Company or any of its subsidiaries has any commitment or
formal plan, whether or not legally binding, to create any additional employee
benefit plan or modify or change any existing Employee Plan

Page 23

--------------------------------------------------------------------------------



other than as may be required by the express terms of such Employee Plan or
applicable law.

          (b) With respect to each Employee Plan that has been qualified or is
intended to be qualified under the Code or that is an “Employee Benefit Plan”
within the meaning of Section 3.3 of ERISA, such Employee Plan has been duly
approved and adopted by all necessary and appropriate action of the Board of
Directors of the Company (or a duly constituted committee thereof).

          (c) Except as set forth in Section 2.10 of the Company Disclosure
Schedule, with respect to the Employee Plans, all required contributions for all
periods ending before the Closing Date have been or will be paid in full by the
Closing Date. Subject only to normal retrospective adjustments in the ordinary
course, all required insurance premiums have been or will be paid in full with
regard to such Employee Plans for policy years or other applicable policy
periods ending on or before the Closing Date by the Closing Date. As of the date
hereof, none of the Employee Plans has unfunded benefit liabilities, as defined
in Section 4001(a)(16) of ERISA.

          (d) The Company has no “multi-employer plans,” as defined in Section
3(37) or Section 4001(a)(3) of ERISA or Section 414 (“Multi-Employer Plans”),
and never has had any such plans.

          (e) With respect to each Employee Plan (i) no prohibited transactions
as defined in Section 406 of ERISA or Section 4975 of the Code have occurred or
are expected to occur as a result of the Purchase or the transactions
contemplated by this Agreement, (ii) no action, suit, grievance, arbitration or
other type of litigation, or claim with respect to the assets of any Employee
Plan (other than routine claims for benefits made in the ordinary course of plan
administration for which plan administrative review procedures have not been
exhausted) is pending or, to the knowledge of the Shareholder, threatened or
imminent against the Company, any ERISA Affiliate or any fiduciary, as such term
is defined in Section 3(21) of ERISA (“Fiduciary”), including, but not limited
to, any action, suit, grievance, arbitration or other type of litigation, or
claim regarding conduct that allegedly interferes with the attainment of rights
under any Employee Plan. To the knowledge of the Shareholder, neither the
Company, nor its directors, officers, employees nor any Fiduciary has any
liability for failure to comply with ERISA or the Code for any action or failure
to act in connection with the administration or investment of such plan. None of
the Employee Plans is subject to any pending investigations or to the knowledge
of the Shareholder threatened investigations from any Governmental Agencies who
enforce applicable laws under ERISA and the Code.

          (f) Except as set forth in Section 2.10 of the Company Disclosure
Schedule, each of the Employee Plans is, and has been, operated in accordance
with its terms and each of the Employee Plans, and administration thereof, is,
and has been, in all

Page 24

--------------------------------------------------------------------------------



material respects in compliance with the requirements of any and all applicable
statutes, orders or governmental rules or regulations currently in effect,
including, but not limited to, ERISA and the Code. Except as set forth in
Section 2.10 of the Company Disclosure Schedule, all required reports and
descriptions of the Employee Plans (including but not limited to Form 5500
Annual Reports, Form 1024 Application for Recognition of Exemption Under Section
501(a), Summary Annual Reports and Summary Plan Descriptions) have been timely
filed and distributed as required by ERISA and the Code. Any notices required by
ERISA or the Code or any other state or federal law or any ruling or regulation
of any state or federal administrative agency with respect to the Employee
Plans, including but not limited to any notices required by Section 4980B of the
Code, have been appropriately given.

          (g) The Internal Revenue Service (the “IRS”) has issued a favorable
determination letter or opinion letter with respect to each Employee Plan
intended to be “qualified” within the meaning of Section 401(a) of the Code that
has not been revoked and, to the knowledge of the Shareholder, no circumstances
exist that could adversely affect the qualified status of any such plan and the
exemption under Section 501(a) of the Code of the trust maintained thereunder.
Each Employee Plan intended to satisfy the requirements of Section 125,
501(c)(9) or 501(c)(17) of the Code has satisfied such requirements in all
material respects.

          (h) With respect to each Employee Plan to which the Company or any
ERISA Affiliate made, or was required to make, contributions on behalf of any
employee during the five-year period ending on the last day of the most recent
plan year end prior to the Closing Date, (i) no liability under Title IV or
Section 302 of ERISA has been incurred by the Company or any ERISA Affiliate
that has not been satisfied in full, and (ii) to the knowledge of Shareholder,
no condition exists that presents a material risk to the Company or any ERISA
Affiliate of incurring any such liability and (iii) the present value of accrued
benefits under such plan, based upon the actuarial assumptions used for funding
purposes in the most recent actuarial report prepared by such plan’s actuary
with respect to such plan did not exceed, as of its latest valuation date, the
then current value of the assets of such plan allocable to such accrued
benefits. No Employee Plan or any trust established thereunder has incurred any
“accumulated funding deficiency” (as defined in Section 302 of ERISA and Section
412 of the Code), whether or not waived, as of the last day of the most recently
ended fiscal year.

          (i) Except as set forth in Section 2.10 of the Company Disclosure
Schedule, no Employee Plan provides medical, surgical, hospitalization, death or
similar benefits (whether or not insured) for employees for periods extending
beyond their retirement or other termination of service, other than (i) coverage
mandated by Section 4980B of the Code, Section 601 of ERISA or other applicable
law, (ii) death benefits under any “pension plan,” (iii) benefits the full cost
of which is borne by the employee (or his beneficiary) or (iv) Employee Plans
that can be amended or terminated by the Company without consent. The Company
does not have any current or projected liability

Page 25

--------------------------------------------------------------------------------



with respect to post-employment or post-retirement welfare benefits for retired,
former, or current employees of the Company.

          (j) No material amounts payable under the Employee Plans will fail to
be deductible for Federal income tax purposes by virtue of Section 162(m) of the
Code.

          (k) To the extent that the Company is deemed to be a fiduciary with
respect to any Plan that is subject to ERISA, the Company (i) during the past
five years has complied with the requirements of ERISA and the Code in the
performance of its duties and responsibilities with respect to such employee
benefit plan and (ii) has not knowingly caused any of the trusts for which it
serves as an investment manager, as defined in Section 3(38) of ERISA, to enter
into any transaction that would constitute a “prohibited transaction” under
Section 406 of ERISA or Section 4975 of the Code, with respect to any such
trusts, except for transactions that are the subject of a statutory or
administrative exemption.

          (l) No person will be entitled to a “gross up” or other similar
payment in respect of excise taxes under Section 4999 of the Code with respect
to the transactions contemplated by this Agreement.

          (m) None of the Employee Plans have been completely or partially
terminated and none has been the subject of a “reportable event” as that term is
defined in Section 4043 of ERISA. No amendment has been adopted which would
require the Company or any ERISA Affiliate to provide security pursuant to
Section 307 of ERISA or Section 401(a)(29) of the Code.

     Section 2.11 Labor Matters.

          (a) With respect to employees of the Company or its subsidiaries: (i)
to the knowledge of Shareholder, no senior executive or key employee has any
plans to terminate employment with the Company or any of its subsidiaries; (ii)
there is no unfair labor practice charge or complaint against the Company
pending or, to the knowledge of Shareholder, threatened before the National
Labor Relations Board or any other comparable Governmental Entity; (iii) there
is no demand for recognition made by any labor organization or petition for
election filed with the National Labor Relations Board or any other comparable
Governmental Entity; (iv) no grievance or any arbitration proceeding arising out
of or under collective bargaining agreements is pending and, to the knowledge of
Shareholder, no claims therefor have been threatened other than grievances or
arbitrations incurred in the ordinary course of business; (v) the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and thereby will not give rise to termination of any existing collective
bargaining agreement or permit any labor organization to commence or initiate
any negotiations in respect of

Page 26

--------------------------------------------------------------------------------



wages, hours, benefits, severance or working conditions under any such existing
collective bargaining agreements; and (vi) there is no litigation, arbitration
proceeding, governmental investigation, administrative charge, citation or
action of any kind pending or, to the knowledge of Shareholder, proposed or
threatened against the Company relating to employment, employment practices,
terms and conditions of employment or wages, benefits, severance and hours.

          (b) Section 2.11(b) of the Company Disclosure Schedule lists the name,
title, date of employment and current annual salary of each current salaried
employee whose annual salary exceeds $100,000. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
thereby will not, except as disclosed in Section 2.11(b) of the Company
Disclosure Schedule, (i) result in any payment (including severance,
unemployment compensation, tax gross-up, bonus or otherwise) becoming due to any
current or former director, employee or independent contractor of the Company or
any of its subsidiaries, from the Company or any of its subsidiaries under any
Employee Plan or other agreement, (ii) materially increase any benefits
otherwise payable under any Employee Plan or other agreement, or (iii) result in
the acceleration of the time of payment, exercise or vesting of any such
benefits.

          (c) Section 2.11(c) of the Company Disclosure Schedule sets forth all
contracts, agreements, plans or arrangements covering any employee of the
Company or its subsidiaries containing “change of control,” “stay-put,”
transition, retention, severance or similar provisions, and sets forth the names
and titles of all such employees, the amounts payable under such provisions,
whether such provisions would become payable as a result of the Purchase and the
transactions contemplated by this Agreement, and when such amounts would be
payable to such employees, all of which are in writing, have heretofore been
duly approved by the Shareholder, if necessary, and true and complete copies of
all of which have heretofore been delivered to Purchaser. There is no contract,
agreement, plan or arrangement (oral or written) covering any employee of the
Company that individually or collectively could give rise to the payment of any
amount that would not be deductible pursuant to the terms of Section 280G of the
Code.

     Section 2.12 Environmental Matters. Except for such matters which would
not, individually or in the aggregate, reasonably be expected to result in a
material adverse effect on the Company or are listed in Section 2.12 of the
Company Disclosure Schedule, to the best of Shareholder's knowledge:

          (a) Compliance. (i) The Company and its subsidiaries are in compliance
in all material respects with all applicable Environmental Laws; (ii) neither
the Company nor any of its subsidiaries has received any written communication
from any person or governmental entity that alleges that the Company or any of
its subsidiaries is not in compliance with applicable Environmental Laws; and
(iii) there have not been any Releases of Hazardous Substances by the Company or
any of its subsidiaries, or, by any

Page 27

--------------------------------------------------------------------------------



other party, at any property currently or formerly owned or operated by the
Company or any of its subsidiaries that occurred during the period of the
Company’s or any of its subsidiaries’ ownership or operation of such property.

          (b) Environmental Permits. The Company and its subsidiaries have all
Environmental Permits necessary for the conduct and operation of its business,
and all such permits are in good standing or, where applicable, a renewal
application has been timely filed and is pending agency approval, and the
Company or its subsidiaries are in compliance with all terms and conditions of
all such Environmental Permits and is not required to make any expenditure in
order to obtain or renew any Environmental Permits.

          (c) Environmental Claims. There are no Environmental Claims pending
or, to the Shareholder’s knowledge, threatened, against the Company, or against
any real or personal property or operation that the Company owns, leases or
manages.

          (d) As used in this Agreement:

(i) “Environmental Laws” shall mean any and all binding and applicable local,
municipal, state, federal or international law, statute, treaty, directive,
decision, judgment, award, regulation, decree, rule, code of practice, guidance,
order, direction, consent, authorization, permit or similar requirement,
approval or standard concerning (A) occupational, consumer and/or public health
and safety, and/or (B) environmental matters (including clean-up standards and
practices), with respect to buildings, equipment, soil, sub-surface strata, air,
surface water, or ground water, whether set forth in applicable law or applied
in practice, whether to facilities such as those of the Company Properties in
the jurisdictions in which the Company Properties are located or to facilities
such as those used for the transportation, storage or disposal of Hazardous
Substances generated by the Company or otherwise.

(ii) “Environmental Permits” shall mean Permits required by Environmental Laws.

(iii) “Hazardous Substances” shall mean any and all dangerous substances,
hazardous substances, toxic substances, radioactive substances, hazardous
wastes, special wastes, controlled wastes, oils, petroleum and petroleum
products, computer component parts, hazardous chemicals and any other materials
which are regulated by the Environmental Laws or otherwise found or determined
to be potentially harmful to human health or the environment.

Page 28

--------------------------------------------------------------------------------



(iv) “Release” shall mean any spilling, leaking, pumping, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping or disposing of
Hazardous Substances (including the abandonment or discarding of barrels,
containers or other closed receptacles containing Hazardous Substances) into the
environment.



     SECTION 2.13 Intellectual Property.

          (a) Section 2.13(a) of the Company Disclosure Schedule sets forth, for
the Intellectual Property (as defined below) owned or purported to be owned by
the Company or any of its subsidiaries, a complete and accurate list of all U.S.
and foreign (i) patents and patent applications, (ii) trademarks and service
marks which are registered or the subject of an application for registration and
material unregistered trademarks or service marks , (iii) copyrights which are
registered or the subject of an application for registration, and (iv) Internet
domain names. The Company or one of its subsidiaries owns or has the valid right
to use all patents and patent applications, patent rights, trademarks, service
marks, trademark or service mark registrations and applications, trade names,
logos, designs, Internet domain names, slogans and general intangibles of like
nature, together with all goodwill related to the foregoing, copyrights,
copyright registrations, renewals and applications, Software (as defined below),
technology, inventions, discoveries, trade secrets and other confidential
information, know-how, proprietary processes, designs, processes, techniques,
formulae, algorithms, models and methodologies, licenses, and all other
proprietary rights (collectively, the “Intellectual Property”) that it owns or
purports to own or is licensed to Company in a manner sufficient for the conduct
of the business of the Company as it currently is conducted. “Software” means
any and all (i) computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code, (ii) databases and compilations, including any and all data and
collections of data, whether machine readable or otherwise, (iii) descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, (iv) the technology supporting and content contained on
any owned or operated Internet site(s), and (v) all documentation, including
user manuals and training materials, relating to any of the foregoing.

          (b) Except as set forth in Section 2.13(b) of the Company Disclosure
Schedule, all of the Intellectual Property owned or purported to be owned by the
Company or any of its subsidiaries is free and clear of all Liens. The Company
or one of its subsidiaries is listed in the records of the appropriate United
States, state or foreign agency as, the sole owner of record for each patent and
patent application and trademark, service mark and copyright which is registered
or the subject of an application for registration that is listed in Section
2.13(a) of the Company Disclosure Schedule.

          (c) All of the patents, patent applications, trademarks, service marks
and copyrights owned or purported to be owned by the Company which have been

Page 29

--------------------------------------------------------------------------------



issued by, or registered or the subject of an application filed with, as
applicable, the U.S. Patent and Trademark Office, the U.S. Copyright Office or
in any similar office or agency anywhere in the world, including, but not
limited to the items listed in Section 2.13(a) of the Company Disclosure
Schedule are subsisting, enforceable, in full force and effect, and have not
been cancelled, expired, abandoned or otherwise terminated and all renewal fees
in respect thereof have been duly paid and are currently in compliance with all
formal legal requirements (including the timely post-registration filing of
affidavits of use and incontestability and renewal applications) and are, to
Shareholder's knowledge, valid. There is no pending or, to Shareholder's
knowledge, threatened opposition, interference, invalidation or cancellation
proceeding before any court or registration authority in any jurisdiction
against any of the items listed in Section 2.13(a) of the Company Disclosure
Schedule or, to Shareholder's knowledge, against any other Intellectual Property
used by the Company or its subsidiaries.

          (d) To Shareholder's knowledge, the conduct of the Company’s or each
of its subsidiaries’ business as currently conducted does not infringe upon
(either directly or indirectly such as through contributory infringement or
inducement to infringe), dilute, misappropriate or otherwise violate (i) any
Intellectual Property owned or controlled by any third party (“Third Party
Rights”), other than the rights of any third party under any patent, or (ii) to
the Shareholder's knowledge, the rights of any third party under any patent.
Neither the Company nor Shareholder have received any communication alleging or
suggesting that the Company has been or may be engaged in, liable for or
contributing to any infringement of any Third Party Rights, nor does the
Shareholder have any reason to expect that any such communication will be
forthcoming. There are no pending, or, to the knowledge of Shareholder,
threatened claims against the Company or any of its subsidiaries alleging that
the operation of the business as currently conducted, infringes on or conflicts
with any Third Party Rights.

          (e) To Shareholder's knowledge, no third party is misappropriating,
infringing, diluting, or violating any Intellectual Property owned or purported
to be owned by or licensed to or by the Company or its subsidiaries and no such
claims have been made against a third party by the Company or any of its
subsidiaries.

          (f) Each material item of Software, which is used by the Company or
any of its subsidiaries in connection with the operation of its business as
currently conducted, is either (i) owned by the Company or any of its
subsidiaries, (ii) currently in the public domain or otherwise available to the
Company without the need of a license, lease or consent of any third party, or
(iii) used under rights granted to the Company or any of its subsidiaries
pursuant to a written agreement, license or lease from a third party.

          (g) Section 2.13(g) of the Company Disclosure Schedule sets forth a
complete list of all agreements under which the Company or any of its
subsidiaries is granted rights to acquire or use the Intellectual Property of a
third party (other than shrink-wrap or click on-downloadable general purpose
software) (the “Company IP

Page 30

--------------------------------------------------------------------------------



Agreements”). Except as set forth in Section 2.13(g) of the Company Disclosure
Schedule, the Company is not under any obligation to pay royalties or other
payments in connection with any Company IP Agreement, nor restricted from
assigning its rights respecting Intellectual Property nor will the Company
otherwise be, as a result of the execution and delivery of this Agreement or the
performance of its obligations under this Agreement, in breach of any Company IP
Agreement. Each Company IP Agreement is in full force and effect and has not
been amended. Neither the Company nor, to the knowledge of the Shareholder, any
other party thereto, is in default or breach under any such Company IP
Agreement. No event has occurred which, with the passage of time or the giving
of notice or both, would cause a breach of or default by the Company under any
of the Company IP Agreements and, to the knowledge of Shareholder, there is no
breach or anticipated breach by any other party to any Company IP Agreement.

          (h) To Shareholder's knowledge, the Company does not sell any products
that intentionally contain any “viruses”, “time-bombs”, “key-locks”, or any
other devices intentionally created that could disrupt or interfere with the
operation of the products or the integrity of the data, information or signals
they produce in a manner adverse to the Company, any of its subsidiaries or any
licensee or recipient.

          (i) To Shareholder's knowledge, neither the Company nor any of its
subsidiaries has embedded any open source, copyleft or community source code in
any of its Products which are generally available or in development, including
but not limited to any libraries or code licensed under the GNU General Public
License, GNU Lesser General Public License or similar license arrangement.

     SECTION 2.14 Insurance Matters. All policies providing insurance coverage
as set forth in Section 2.14 of the Company Disclosure Schedule are in full
force and effect, all premiums due and payable thereon have been paid and no
written or oral notice of cancellation or termination has been received and is
outstanding.

     SECTION 2.15 Transactions with Affiliates. Except as set forth on Section
2.15 of the Company Disclosure Schedule, there are no outstanding amounts
payable to or receivable from, loans, leases or other existing agreements
between the Company or any of its subsidiaries, on the one hand, and any member,
officer, manager, employee or affiliate of the Company or any of its
subsidiaries or any of the Shareholder affiliated companies, or any family
member or affiliate of such member, officer, manager, employee or affiliate on
the other hand.

     SECTION 2.16 Brokers. No broker, investment banker, financial advisor,
finder, consultant or other person, other than such brokers as may have been
retained by the Purchaser s entitled to any broker’s, finder’s, financial
advisor’s or other similar fee, compensation or commission, however and whenever
payable, in connection with the Purchase and the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of the Company.
Purchaser shall be solely responsible for any fees charged by Pagemill Partners
LLC.

Page 31

--------------------------------------------------------------------------------



     SECTION 2.17 Real Property.

          (a) Each of the Company and its subsidiaries has good and marketable
title in fee simple to all real properties owned by it and all buildings,
structures and other improvements located thereon and valid leaseholds in all
real estate leased by it, other than Company Permitted Liens. Section 2.17(a) of
the Company Disclosure Schedule sets forth a complete list of all (i) real
property owned by the Company or its subsidiaries as of the date hereof and (ii)
real property leased, subleased, or otherwise occupied or used by the Company or
any of its subsidiaries as lessee. With respect to each parcel of real property
leased, subleased, or otherwise occupied or used by the Company or any of its
subsidiaries as lessee: (i) the Company or the applicable subsidiary has a valid
leasehold interest or other right of use and occupancy, free and clear of any
Liens on such leasehold interest or other rights of use and occupancy, or any
covenants, easements or title defects known to or created by the Company or the
applicable subsidiary, except as do not materially affect the occupancy or uses
of such property. Each of the Company’s and its subsidiaries’ agreement with
respect to real property leased, subleased, or otherwise occupied or used by the
Company as lessee is in full force and effect and has not been amended. Except
as disclosed on Section 2.17(a) of the Company Disclosure Schedule, neither the
Company nor, to the knowledge of the Shareholder, any other party thereto, is in
material default or material breach under any such agreement. No event has
occurred which, with the passage of time or the giving of notice or both, would
cause a breach of or default by the Company or the applicable subsidiary under
any of such agreement and, to the knowledge of the Shareholder, there is no
breach or anticipated breach by any other party to such agreements.

          (b) As used in this Agreement, Company Permitted Liens shall mean: (i)
Any Lien reflected in Section 2.17(b)(i) of the Company Disclosure Schedule,
(ii) Liens for Taxes not yet due or delinquent or as to which there is a good
faith dispute and for which there are adequate provisions on the books and
records of the Company, (iii) with respect to real property, any Lien,
encumbrance or other title defect which is not in a liquidated amount (whether
material or immaterial) and which does not, individually or in the aggregate,
interfere materially with the current use or materially detract from the value
or marketability of such property (assuming its continued use in the manner in
which it is currently used) and (iv) inchoate materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens arising in the ordinary course and
not past due and payable or the payment of which is being contested in good
faith by appropriate proceedings.

     SECTION 2.18 Tangible Personal Property. Except as would not materially
impair the Company and its operations, the machinery, equipment, furniture,
fixtures and other tangible personal property (the “Tangible Personal Property”)
owned, leased or used by the Company or any of its subsidiaries is in the
aggregate sufficient and adequate to carry on business in all material respects
as presently conducted and is, in the aggregate and in all material respects, in
operating condition and repair, normal wear and

Page 32

--------------------------------------------------------------------------------



tear excepted. The Company is in possession of and has good title to, or valid
leasehold interests in or valid rights under contract to use, the Tangible
Personal Property material to the Company, taken as a whole, free and clear of
all Liens, other than the Company Permitted Liens as set forth in Section
2.18(b) of the Company Disclosure Schedule.

     SECTION 2.19 Powers of Attorney. There are no outstanding powers of
attorney executed on behalf of the Company or any Subsidiary.

     SECTION 2.20 Offers. The Company has suspended or terminated, and has the
legal right to terminate or suspend, all negotiations and discussions of any
acquisition, merger, consolidation or sale of all or substantially all of the
assets of Company and the Subsidiaries with parties other than Purchaser.

     SECTION 2.21 Warranties. No product or service manufactured, sold, leased,
licensed or delivered by the Company or any Subsidiary is subject to any
guaranty, warranty, right of return, right of credit or other indemnity other
than (i) the applicable standard terms and conditions of sale or lease of the
Company or the appropriate Subsidiary, which are set forth in Section 2.21 of
the Company Disclosure Schedules and (ii) manufacturers' warranties for which
neither the Company nor any Subsidiary has any liability. Section 2.21 of the
Company Disclosure Schedules sets forth the aggregate expenses incurred by the
Company and the Subsidiaries in fulfilling their obligations under their
guaranty, warranty, right of return and indemnity provisions during each of the
fiscal years and the interim period covered by the Company Financial Statements
and the Shareholder knows of no reason why such expenses should significantly
increase as a percentage of sales in the future.

     SECTION 2.22 Investment Company. Neither the Company nor any of its
subsidiaries is an investment company required to be registered as an investment
company pursuant to the Investment Company Act.

     SECTION 2.23 Books and Records. Except as to certain accruals and expenses
as set forth in Section 2.23(a) of the Company Disclosure Schedule, each of the
Company and its subsidiaries maintains and has in all material respects,
maintained accurate books and records reflecting its assets and liabilities and
accounts, notes and other receivables and inventory are recorded accurately, and
proper and adequate procedures are implemented to effect the collection thereof
on a current and timely basis.

     SECTION 2.24 Status of Shares Being Transferred. Subject to Section 2.24 of
the Company Disclosure Schedule, Shareholder owns all of the issued and
outstanding shares of capital stock of the Company. Shareholder has full power
to convey good and marketable title to his Shares, free of any liens, charges,
or encumbrances of any nature.

     SECTION 2.25 Investment in Purchaser Common Stock.

          (a) Shareholder is an "accredited investor" as defined in Rule
501(a)(5) or (6) under the Securities Act of 1933, as amended (the "Securities
Act").

Page 33

--------------------------------------------------------------------------------



          (b) Shareholder is acquiring the shares of common stock of Purchaser
to be issued hereunder for investment for his own account, and not for the
account of another Person and not with a view to, or for sale in connection
with, any distribution, assignment, or resale of any part thereof in violation
of the Securities Act, nor with any present intention of any such distribution,
assignment, or resale. Notwithstanding the foregoing, Purchaser hereby
acknowledges Shareholder’s intention to assign certain shares of the Purchaser
Common Stock to employees of the Company to be designated by the Shareholder
subject to such assignees making the representations contained in this Section
2.25. Shareholder understands that the shares of Purchaser Common Stock to be
issued to him hereunder have not been and will not be, registered in the United
States under the Securities Act or applicable state securities laws, and may not
be sold, hypothecated or otherwise disposed of unless subsequently registered
under the Securities Act and applicable state securities laws or unless disposed
of in a transaction exempt from such laws, such as in compliance with Rule 144
promulgated by the SEC, and that certificates representing the shares of
Purchaser Common Stock shall bear legends to this effect. Shareholder
understands that Purchaser’s issuance of shares of Purchaser Common Stock
contemplated by this Agreement are intended to be exempt from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Shareholder's representations as expressed herein. Shareholder is neither a
party to nor bound by any agreement regarding the ownership or disposition of
the shares of Purchaser Common Stock other than this Agreement.

          (c) Shareholder has made independent investigation of Purchaser and
related matters as (i) he deems to be necessary or advisable in connection with
the his investment in and acceptance of the shares of Purchaser Common Stock to
be issued to him hereunder and (ii) he believes to be necessary in order to
reach an informed decision as to the advisability of making an investment in and
accepting the shares of Purchaser Common Stock to be issued to him hereunder.
Without limiting the foregoing, Shareholder has reviewed the Purchaser SEC
Documents (as hereinafter defined) and the Purchaser’s other publicly-available
SEC filings. In evaluating his investment in and acceptance of the shares of
Purchaser Common Stock to be issued to him hereunder, Shareholder has not relied
upon any representation or other information (oral or written) other than as set
forth in this Agreement or in such Purchaser SEC Documents and other SEC
filings.

          (d) Shareholder has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of his
investment in the Purchaser Common Stock as contemplated by this Agreement, and
is able to bear the economic risk of such investment for an indefinite period of
time. Shareholder is not relying on Purchaser for advice with respect to
economic considerations involved in his acquisition and acceptance of the shares
of Purchaser Common Stock.

     SECTION 2.26 Hubcity Media and Denali.

          (a) Except as disclosed on Schedule 2.26(a), all transactions between
the Company and Hubcity Media and/or Denali are and have been conducted at fair
market

Page 34

--------------------------------------------------------------------------------



value and on terms consistent with transactions between the Company and other
parties, and there are no ongoing obligations of the Company to absorb any
expenses on their behalf, except in the ordinary course of business.

          (b) There are no claims, legal matters, disputed items, ownership
claims, or other exposure to the Company based on or arising from the operation
of Hubcity Media or Denali or the use of the Company name in conjunction with
the business of either Hubcity Media or Denali.

          (c) Except as disclosed on Schedule 2.26(c) of the Company Disclosure
Schedules and the Errors and Omissions insurance policy maintained by the
Company for the benefit of the Company and Hubcity Media, Hubcity Media and
Denali maintain their own insurance coverage and are not included as insured
parties on coverage carried by the Company.

          (d) Except as disclosed on Schedule 2.26(d) of the Company Disclosure
Schedules, Shareholder has no knowledge of and has received no notice that the
inclusion of Hubcity Media and Denali as part of the Company under the Sun
Microsystems ("Sun") and Moca Group ("Moca") reseller and partner agreements is
a violation of those agreements or of any other dispute or contention with Sun
or Moca.

     SECTION 2.27 Disclosure. On the date of this Agreement, Shareholder has,
and at the Closing Date will have, disclosed all events, conditions, and facts
materially affecting the business of the Company. Shareholder has not now and
will not have, at the Closing Date, withheld knowledge of any such events,
conditions, and facts which he knows, or has reasonable ground to know, may
materially affect the business of the Company. None of the representations and
warranties made by Shareholder in this Agreement and contained in any
certificate or other instrument furnished or to be furnished to Purchaser
pursuant to this Agreement contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained in this Agreement not misleading.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

      Except as set forth on the Disclosure Schedule delivered by Purchaser to
the Company prior to execution of this Agreement which hereby is incorporated by
reference in and constitutes an integral part of this Agreement (the "Purchaser
Disclosure Schedule"), Purchaser hereby represents and warrants to the
Shareholder as follows:

Page 35

--------------------------------------------------------------------------------



          SECTION 3.1 Organization, Standing and Corporate Power.

          (a) Each of Purchaser and its subsidiaries is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized and has the requisite
corporate power and requisite authority to carry on its business as presently
being conducted. Each of Purchaser and its subsidiaries is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership, leasing or operation of its
properties makes such qualification or licensing necessary, except for those
jurisdictions where the failure to be so qualified or licensed or to be in good
standing individually or in the aggregate would not reasonably be expected to
have a material adverse effect on Purchaser.

          (b) Purchaser has delivered or made available to the Company prior to
the execution of this Agreement complete and correct copies of the certificate
of incorporation and by-laws or other organizational documents of Purchaser and
its subsidiaries, each as in effect at the date of this Agreement.

          SECTION 3.2 Capital Structure.

          (a) The authorized capital stock of Purchaser consists of 200,000,000
shares of common stock, $.001 par value (the “Purchaser Common Stock”), and
5,000,000 shares of Series A Preferred Stock, par value $.001 per share, of
Purchaser (“Purchaser Preferred Stock”). As of the date hereof: (i) 19,087,142
shares of Purchaser Common Stock were issued and outstanding; (ii) no shares of
Purchaser Common Stock were held by Purchaser in its treasury; (iii) no shares
of Purchaser Common Stock were held by subsidiaries of Purchaser; (iv)
approximately 3,367,486 shares of Purchaser Common Stock were reserved for
issuance pursuant to stock-based plans (such plans, collectively, the “Purchaser
Stock Plans”), all of which are subject to outstanding employee stock options or
other rights to purchase or receive Purchaser Common Stock granted under the
Purchaser Stock Plans (collectively, “Purchaser Employee Stock Options”); (v)
2,334,286 shares of Purchaser Common Stock are reserved for issuance pursuant to
convertible notes, (vi) 7,703,118 shares of Purchaser Common Stock were reserved
for issuance pursuant to outstanding warrants. As of the date hereof, (w)
2,466,971 shares of Purchaser Preferred Stock were issued and outstanding; (x)
no shares of Purchaser Preferred Stock were held by Purchaser in its treasury;
(y) no shares of Purchaser Preferred Stock were held by subsidiaries of
Purchaser; and (z) 33,029 shares of Purchaser Preferred Stock were reserved for
issuance pursuant to outstanding warrants.

          (b) All outstanding shares of capital stock of Purchaser have been,
and all shares thereof which may be issued pursuant to this Agreement or
otherwise (including upon the conversion of the Purchaser Preferred Stock) will
be, when issued, duly authorized and validly issued and are fully paid and
nonassessable and are not

Page 36

--------------------------------------------------------------------------------



subject to preemptive rights created by statute, the Purchaser’s articles of
incorporation or any agreement to which Purchaser is a party or by which
Purchaser may be bound. Except as set forth in this Section and except for
changes since the date of this Agreement resulting from the exercise of
Purchaser’s employee stock options outstanding on such date, there are
outstanding (i) no shares of capital stock or other voting securities of
Purchaser, (ii) no securities of Purchaser convertible into or exchangeable for
shares of capital stock or voting securities of Purchaser, and (iii) no options
or other rights to acquire from Purchaser, other than Employee Stock Options,
and no obligation of Purchaser to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock of Purchaser.

          (c) Purchaser has a sufficient number of duly authorized but unissued
shares of Purchaser Common Stock to issue the maximum number of such shares
contemplated by Article I of this Agreement as the Purchase Consideration. The
shares of Purchaser common stock to be issued and delivered hereunder will be
duly and validly issued, fully paid and non-assessable, free and clear of all
Encumbrances.

          SECTION 3.3 Authority; Noncontravention. Purchaser has the corporate
power and authority to execute, deliver and perform this Agreement and the other
agreements to be executed and delivered by Purchaser in connection herewith and
to consummate the transactions contemplated hereby and thereby. All corporate
acts and proceedings required to be taken by or on the part of Purchaser to
authorize Purchaser to execute, deliver and perform this Agreement and the other
agreements to be executed and delivered by Purchaser in connection herewith and
to consummate the transactions contemplated hereby and thereby have been duly
and validly taken. This Agreement constitutes a valid and binding agreement, and
the other agreements to be executed and delivered by Purchaser in connection
herewith when so executed and delivered will constitute valid and binding
agreements, of Purchaser.

          SECTION 3.4 Purchaser Documents.

          (a) Except as disclosed on Schedule 3.4 of Purchaser Disclosure
Schedules, as of their respective filing dates, (i) all reports filed by
Purchaser and which must be filed by Purchaser in the future with the Securities
and Exchange Commission (the “SEC”) pursuant to the Securities and Exchange Act
of 1934 (the “Purchaser SEC Documents”) complied and, with respect to future
filings, will comply in all material respects with the requirements of the
Securities and Exchange Act of 1934 (the “Exchange Act”), as the case may be,
and the rules and regulations of the SEC thereunder applicable to such Purchaser
SEC Documents, and (ii) no Purchaser SEC Documents, as of their respective dates
contained any untrue statement of a material fact or omitted, and no Purchaser
SEC Document filed subsequent to the date hereof will omit as of their
respective dates, to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of registration statements
of the Purchaser under the Securities Act, in light of the circumstances under
which they were made) not

Page 37

--------------------------------------------------------------------------------



misleading. Except as disclosed on Schedule 3.4 of Purchaser Disclosure
Schedule, Purchaser has filed with the SEC all documents it is required to file
pursuant to the Exchange Act during the time it has been subject to the Exchange
Act.

          (b) The financial statements of Purchaser included in the Purchaser
SEC Documents (including the related notes) complied as to form, as of their
respective dates of filing with the SEC, in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited statements, as permitted by Quarterly Report
Form 10-Q of the SEC) applied on a consistent basis during the periods and at
the dates involved (except as may be indicated in the notes thereto) and fairly
present the consolidated financial condition of Purchaser and its subsidiaries
at the dates thereof and the consolidated results of operations and cash flows
of Purchaser and its subsidiaries for the periods then ended (subject, in the
case of unaudited statements, to notes and normal year-end audit adjustments
that were not material in amount or effect). Except for liabilities (i)
reflected in Purchaser’s audited balance sheet as of December 31, 2006 or
described in any notes thereto (or for which neither accrual nor footnote
disclosure is required pursuant to GAAP), or (ii) incurred in the ordinary
course of business since December 31, 2006 consistent with past practice or in
connection with this Agreement or the transactions contemplated hereby, neither
Purchaser nor any of its subsidiaries has any material liabilities or
obligations of any nature.

          SECTION 3.5 Voting Requirements. No consent or approval of the holders
of the outstanding shares of Purchaser Common Stock or any other class of
Purchaser capital stock is required to approve the Purchase and the transactions
contemplated by this Agreement under applicable law or the Purchaser’s
organizational instruments.

          SECTION 3.6 Brokers. Except for Pagemill Partners, LLC, no broker,
investment banker, financial advisor, finder, consultant or other person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee,
compensation or commission, however and whenever payable, in connection with the
Purchase and the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Purchaser. Purchaser shall be solely
responsible for any fees charged by Pagemill Partners LLC.

          SECTION 3.7 Board and Other Approvals. Pursuant to meetings duly
noticed and convened in accordance with all applicable laws and at each of which
a quorum was present, or by written consent as permitted by applicable law and
governing documents, the Board of Directors of Purchaser, after full and
deliberate consideration, unanimously (other than for directors who abstain) has
duly adopted this Agreement and resolved that the Purchase and the transactions
contemplated hereby are fair to, advisable and in the best interests of
Purchaser’s Shareholders. The Board of Directors of Purchaser unanimously has
duly approved this Agreement and has determined that the

Page 38

--------------------------------------------------------------------------------



Purchase is advisable. Purchaser has obtained all other approvals or consents
required in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the transactions contemplated herein.

          SECTION 3.8 Books and Records. Each of Purchaser and its subsidiaries
maintains and has maintained accurate books and records reflecting its assets
and liabilities and accounts, notes and other receivables and inventory are
recorded accurately, and proper and adequate procedures are implemented to
effect the collection thereof on a current and timely basis.

          SECTION 3.9 Sarbanes Oxley Act Compliance. Purchaser is in compliance
with all presently effective and applicable provisions of the Sarbanes Oxley Act
of 2002 and any SEC regulations promulgated with respect thereto (the “Sarbanes
Oxley Act”) and is actively taking steps to ensure that it will be in compliance
with other provisions of the Sarbanes Oxley Act upon the effectiveness or
applicability to Purchaser of such provisions. Purchaser is currently in
compliance and will use its reasonable efforts to continue to comply in all
material respects with all public reporting requirements necessary to permit
sales of its restricted shares by Shareholders pursuant to Rule 144.

          SECTION 3.10 Additional Representations.

          Neither the execution nor delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated herein will,
directly or indirectly (with or without notice or lapse of time):

               (i) Breach (a) any provision of any of the governing documents of
Purchaser or (b) any resolution adopted by the Board of Directors or the
shareholders;

               (ii) Breach or give any Governmental Entity or other Person the
right to challenge any of the transactions contemplated herein, or to exercise
any remedy or obtain any relief under any rule, ordinance, contract, order,
decree, or agreement under any legally binding arrangement to which Purchaser is
subject;

               (iii) Contravene, conflict with or result in a violation or
breach of any of the terms or requirements of, or give any Governmental Entity
the right to revoke, withdraw, suspend, cancel, terminate or modify, any Permit
or governmental authorization that is held by Purchaser or that otherwise
relates to the business of Purchaser;

               (iv) Cause Shareholder or Company to become subject to, or to
become liable for the payment of, any Tax, penalty or fine resulting from the
contemplated transaction subsequent to the Closing Date; or

               (v) result in a violation or Breach of, or constitute a default
under, any of the terms, conditions or provisions of any agreement or other
instrument or

Page 39

--------------------------------------------------------------------------------



obligation to which Purchaser is a party or by which Purchaser or any of its
properties or assets may be bound.

          SECTION 3.11 Litigation. Except as set forth in the Purchaser SEC
Documents or Section 3.11 of the Purchaser Disclosure Schedule, there is no
suit, claim, action, proceeding or investigation pending or to the knowledge of
Purchaser threatened against Purchaser or its Affiliates that is reasonably
likely to have a material adverse effect on Purchaser or would prevent Purchaser
from consummating the transactions contemplated herein. Purchaser is not subject
to any outstanding order, writ, injunction or decree which in so far as can be
reasonably foreseen, individually or in the aggregate, which now or in the
future would have a material adverse effect or result in adverse consequences,
or would prevent Purchaser from consummating the transactions contemplated
herein.

          SECTION 3.12 Compliance. Purchaser holds all Permits, and is in
material compliance with the terms of the Permits. Purchaser is not in violation
of any legal or governmental requirement, except where such a failure to comply
would not have a material affect on Purchaser.

          SECTION 3.13 Contracts with Third Parties. Purchaser and its
Affiliates have no contract, agreement, or understanding with a third party
concerning the potential sale of the assets, stock or business acquired under
the terms of this Agreement, or any portion thereof, following the closing.

          SECTION 3.14 Disclosure. On the date of this Agreement, Purchaser has,
and at the Closing Date will have, disclosed all events, conditions, and facts
materially affecting the business of Purchaser. Purchaser has not now and will
not have, at the Closing Date, withheld knowledge of any such events,
conditions, and facts which Purchaser knows, or have reasonable ground to know,
may materially affect the business of the Purchaser. No representation or
warranty made by Purchaser in this Agreement, the Purchaser Disclosure Schedules
or any certificate delivered or deliverable pursuant to the terms hereof,
contains or will contain, any untrue statement of a material fact, or omits, or
will omit, when taken as a whole, to state a material fact, necessary in order
to make the statements made, in light of the circumstances under which they were
made, not misleading.

ARTICLE IV

COVENANTS RELATING TO CONDUCT OF BUSINESS

          SECTION 4.1 Conduct of Business by the Company. Except as required by
applicable law or regulation and except as otherwise contemplated by this
Agreement, until the earlier of the termination of this Agreement or the Closing
Date, the Company shall, and shall cause each of its subsidiaries to, conduct
its and their respective businesses in the ordinary course and consistent with
past practices. Except as set forth in Section 4.1 of the Company Disclosure
Schedule, as required by applicable law or regulation and except as otherwise
contemplated by this Agreement or except as

Page 40

--------------------------------------------------------------------------------



previously consented to by Purchaser, in writing, after the date hereof and
until the earlier of the termination of this Agreement or the Closing Date, the
Company shall not and shall not permit any of its subsidiaries to:

          (a) amend or otherwise change its Certificate of Incorporation or
by-laws;

          (b) issue, sell, pledge, dispose of, encumber, or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of (i) any shares of
any class, or options, warrants, convertible securities or other rights of any
kind to acquire shares, or any other ownership interest, thereof, or (ii) any of
its assets, tangible or intangible;

           (c) declare, set aside, make or pay any dividend or other
distribution, payable in cash, property or otherwise, with respect to its
shares, except as permitted under Section 1.2(e);

           (d) reclassify, combine, split, subdivide or redeem, purchase or
otherwise acquire, directly or indirectly, any of its shares;

          (e) (i) acquire (including, without limitation, for cash or shares of
stock, by Purchase, consolidation, or acquisition of stock or assets) any
interest in any corporation, partnership or other business organization or
division thereof, or make any investment either by purchase of stock or
securities, contributions of capital or property transfer, or, except in the
ordinary course of business, consistent with past practice, purchase any
property or assets of any other person, (ii) except in the ordinary course of
business, incur any indebtedness for borrowed money or issue any debt securities
or assume, guarantee or endorse or otherwise as an accommodation become
responsible for, the obligations of any person, or make any loans or advances,
or (iii) enter into any Company Material Contract;

           (f) make any capital expenditure in excess of $50,000 or enter into
any contract or commitment therefore;

           (g) amend, terminate or extend any Company Material Contract;

           (h) delay or accelerate payment of any account payable or other
liability of the Company beyond or in advance of its due date or the date when
such liability would have been paid in the ordinary course of business
consistent with past practice; or

Page 41

--------------------------------------------------------------------------------



          (i) agree, in writing or otherwise, to take or authorize any of the
foregoing actions or any action which would make any representation or warranty
contained in Article III untrue or incorrect.

          SECTION 4.2 Advice of Changes. Shareholder shall promptly advise the
Purchaser orally and in writing to the extent he has knowledge of (i) any
representation or warranty contained in this Agreement that is qualified as to
materiality becoming untrue or inaccurate in any respect or any such
representation or warranty that is not so qualified becoming untrue or
inaccurate in any material respect, (ii) the failure by any of them to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by them under this Agreement; (iii) any suspension, termination,
limitation, modification, change or other alteration of any material agreement,
arrangement, business or other relationship, in any material respect, with any
of the Company's customers, suppliers or sales or design personnel; or (iv) any
change or event having, or which, insofar as reasonably can be foreseen, could
have a material adverse effect on the Company or on the accuracy and
completeness of its representations and warranties or the ability of the
Shareholder or the Company to satisfy the conditions set forth in Article VII;
provided, however, that no such notification shall affect the representations,
warranties, covenants or agreements of the parties (or remedies with respect
thereto) or the conditions to the obligations of the parties under this
Agreement; and provided further that a failure to comply with this Section 4.2
shall not constitute a failure to be satisfied of any condition set forth in
Article VII unless the underlying untruth, inaccuracy, failure to comply or
satisfy, or change or event would independently result in a failure of a
condition set forth in Article VII to be satisfied.

          SECTION 4.3 No Solicitation by the Company.

          (a) The Shareholder will promptly notify Purchaser after receipt of
any offer or indication that any person is considering making an offer with
respect to a Company Acquisition Proposal or any request for nonpublic
information relating to the Company or for access to the properties, books or
records of the Company by any person that may be considering making, or has
made, an offer with respect to a Company Acquisition Proposal and will keep
Purchaser fully informed of the status and details of any such offer, indication
or request. “Company Acquisition Proposal” means any proposal for a Purchase or
other business combination involving the Company or the acquisition of any
equity interest in, or a substantial portion of the assets of, the Company,
other than the transactions contemplated by this Agreement.

          (b) From the date hereof until the termination hereof pursuant to
Section 8.1, the Company and the officers of the Company will not and the
Company will use its best efforts to cause its directors, employees and agents
not to, directly or indirectly, (i) take any action to solicit, initiate or
encourage any offer or indication of interest from any person or entity with
respect to any Company Acquisition Proposal, (ii) engage in negotiations with,
or disclose any nonpublic information relating to the

Page 42

--------------------------------------------------------------------------------



Company or (iii) afford access to the properties, books or records of the
Company to, any person or entity that may be considering making, or has made, an
offer with respect to a Company Acquisition Proposal.

          SECTION 4.4 Conduct of Business by Purchaser. Purchaser will conduct
its business in the ordinary course and consistent with past practices.

          SECTION 4.5 Transition. To the extent permitted by applicable law,
Purchaser and the Company shall, and shall cause their respective subsidiaries,
affiliates, officers and employees to, use their commercially reasonable efforts
to facilitate the integration of the Company and its subsidiaries with the
businesses of Purchaser and its subsidiaries to be effective as of the Closing
Date.



ARTICLE V

ADDITIONAL AGREEMENTS

          SECTION 5.1 Access to Information; Confidentiality.

          (a) The Company and Shareholder shall, and shall cause the Company's
subsidiaries to, afford to Purchaser and to the officers, current employees,
accountants, counsel, financial advisors, agents, lenders and other
representatives of Purchaser, reasonable access during normal business hours
during the period prior to the Effective Date to all the Company's properties,
books, contracts, commitments, personnel and records and, during such period,
shall furnish promptly to Purchaser (i) a copy of each material report,
schedule, registration statement and other document filed by it with any
Governmental Entity, and (ii) all other information concerning its business,
properties and personnel as Purchaser may reasonably request; provided, however,
that prior to the Closing, the Company and Shareholder shall not be required to
divulge any information precluded from being divulged under the Confidentiality
Agreement between the parties dated as of November 10, 2006, 2007, as amended
(the "Confidentiality Agreement"). Notwithstanding any provision to the contrary
contained herein, in no event shall Shareholder be required to disclose personal
or personal financial information unless required by applicable law or
regulation.

          (b) The parties will hold, and will use their best efforts to cause
their officers, directors, employees, consultants, advisors and agents to hold,
in confidence, unless compelled to disclose by judicial or administrative
process or by other requirements of law, all confidential documents and
information concerning the other party and its subsidiaries furnished to it in
connection with the transactions contemplated hereby, except to the extent that
such information can be shown to have been (i) previously known on a
nonconfidential basis by the receiving party, (ii) in the public domain through
no fault of the receiving party, or (iii) later lawfully acquired by the

Page 43

--------------------------------------------------------------------------------



receiving party from other sources; provided that each party may disclose such
information to its officers, directors, employees, consultants, advisors and
agents in connection with the Purchase so long as such persons are informed of
the confidential nature of such information and are directed to treat such
information confidentially. Each parties’ obligation to hold such information in
confidence shall be satisfied if it exercises the same care with respect to such
information as it would exercise to preserve the confidentiality of its own
similar information. Notwithstanding any other provision of this Agreement, if
this Agreement is terminated, such confidentiality shall be maintained and all
confidential materials shall be destroyed or delivered to their owner, upon
request. Notwithstanding any provisions of this Agreement to the contrary, this
Agreement shall not be deemed to supersede, cancel or otherwise alter the
Confidentiality Agreement until the Closing, at which time such Confidentiality
Agreement shall be deemed superseded by the provisions herein.

          SECTION 5.2 Commercially Reasonable Efforts. Except where otherwise
provided in this Agreement, each party will use its commercially reasonable
efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate the Purchase as soon as practicable after the
satisfaction of the conditions set forth in Article VI hereof, provided that the
foregoing shall not require Shareholder or Purchaser to take any action or agree
to any condition that might, in the reasonable judgment of Shareholder or
Purchaser, as the case may be, have a material adverse effect on Company or
Purchaser, respectively; and further provided, that any action and the cost
thereof shall be borne by the party hereto on which the burden of compliance is
placed in order to permit consummation of the transaction. By way of example and
not limitation, if a Governmental Entity must grant a Requisite Regulatory
Approval to a party hereto to permit said party to consummate this transaction,
then said party must bear the cost and expense including but not limited to
attorneys’ fees, to attempt to obtain such Requisite Regulatory Approval, and
the other party shall not have to participate in, contribute or otherwise pay
any costs in obtaining such Requisite Regulatory Approval.

          SECTION 5.3 Fees and Expenses. Except as stated to the contrary
herein, all costs, fees and expenses incurred in connection with the Purchase,
this Agreement (including all instruments and agreements prepared and delivered
in connection herewith), and the transactions contemplated by this Agreement
shall be paid by the party incurring such fees or expenses.

          SECTION 5.4 Public Announcements. Purchaser and Shareholder shall
consult with each other before issuing, and shall provide each other the
opportunity to review, comment upon and concur with, and shall use reasonable
efforts to agree on, any press release or other public statements or
announcements (including pursuant to Rule 165 under the Securities Act and Rule
14a-12 under the Exchange Act) and any broadly distributed internal
communications with respect to the Purchase, this Agreement and the transactions
contemplated by this Agreement, and shall not issue any such press release or
make any such public statement or announcement prior to such consultation,
except as either party may determine is required by applicable law or court
process

Page 44

--------------------------------------------------------------------------------



(provided prior notice is given to the other party with a copy of any such
disclosure). The parties agree that the initial press releases (or joint press
release if the parties so determine) to be issued with respect to the Purchase,
this Agreement and the transactions contemplated by this Agreement shall be in
the form heretofore agreed to by the parties.

          SECTION 5.5 Regulation D. Each party hereto shall use all reasonable
efforts to cause the shares of Purchaser Common Stock to be issued hereunder in
connection with the Purchase to be issued in accordance with Regulation D
promulgated under the Securities Act. Each party hereto shall cooperate with the
other parties hereto with respect to all filings required pursuant to Regulation
D promulgated under the Securities Act and shall not knowingly take any action
or fail to act to the extent such action or failure to act would jeopardize the
issuance of the shares of Purchaser Common Stock hereunder in accordance with
such Regulation D. Notwithstanding the foregoing, Shareholder shall not have to
expend funds or pay legal fees to undertake the actions indicated in this
Section 5.5, and Purchaser acknowledges that it is ultimately responsible to
ensure compliance with Regulation D.

          SECTION 5.6 Shareholder Covenant Not to Compete. Without the prior
written consent of the Purchaser's Chief Executive Officer, for a period of five
(5) years after the Closing Date, Shareholder (i) will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any Competing
Business (as hereinafter defined); (ii) will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company or Purchaser; and
(iii) will refrain from soliciting or encouraging any customer or supplier to
terminate or otherwise modify adversely its business relationship with the
Company or Purchaser. Shareholder understands that the restrictions set forth in
this Section 5.6 are intended to protect the Purchaser's and Company's interests
in their respective Confidential Information and established employee, customer
and supplier relationships and goodwill, and agrees that such restrictions are
reasonable and appropriate for this purpose. For purposes of this Agreement, the
term “Competing Business” shall mean any business that provides the same or
similar types of services or products as those currently provided by the Company
in any geographic area now served or targeted by the Company. Notwithstanding
the foregoing, Shareholder may own up to two percent (2%) of the outstanding
stock of a publicly held corporation that is engaged in a Competing Business.

          SECTION 5.7 Company Tax Returns. Shareholder shall prepare and file
income tax returns on behalf of the Company for the tax year ended December 31,
2006 (the "2006 Return"), and for the period beginning January 1, 2007 and
continuing through and including the day immediately prior to the Closing Date
(the "Short Year Return") in a timely manner, and Shareholder shall be
responsible for all expenses incurred in such filings, including, but not
limited to, any taxes due pursuant to such tax returns. Purchaser shall
cooperate with Shareholder in preparing such tax

Page 45

--------------------------------------------------------------------------------



returns, and shall provide Shareholder and its representatives access to such
documents and data, and copies thereof, as Shareholder or its representative
shall reasonable request. From and after the Closing Date, Purchaser agrees to
account for and report the income or loss of the Company as Purchaser deems
appropriate. Purchaser agrees and acknowledges that Purchaser's ownership of the
Shares shall terminate the Company's Subchapter S election.

          SECTION 5.8 Transfer of Excluded Assets and Liabilities.

Shareholder and Purchaser agree and covenant that they each shall take such
steps as are reasonably necessary to transfer those assets listed as Excluded
Assets on Exhibit C hereto to Shareholder before, at or as soon as reasonably
practicable after the Closing. Shareholder agrees and covenants that he shall be
solely responsible for the payment of those liabilities listed as Excluded
Liabilities on Exhibit C attached hereto and made a part hereof.



ARTICLE VI

CONDITIONS PRECEDENT

          SECTION 6.1 Conditions to Each Party’s Obligation to Effect the
Purchase. The respective obligation of each party to affect the Purchase is
subject to the satisfaction or, to the extent permitted by applicable law,
waiver by each of Purchaser and the Company on or prior to the Closing Date of
the following conditions:

          (a) Shareholder and Board Approvals. The Company and Purchaser shall
have obtained, to the extent required, the consent of their respective Board of
Directors and Shareholders to the Purchase, this Agreement and the transactions
contemplated hereby as in each case required.

          (b) Governmental and Regulatory Approvals. All consents, approvals and
actions of, filings with and notices to any Governmental Entity required by the
Company, Purchaser or any of their subsidiaries under applicable law or
regulation to consummate the Purchase and the transactions contemplated by this
Agreement, the failure of which to be obtained or made would result in a
material adverse effect on Purchaser’s ability to conduct the business of the
Company in substantially the same manner as presently conducted, shall have been
obtained or made (all such approvals and the expiration of all such waiting
periods, the “Requisite Regulatory Approvals”), provided that, the party which
is required to procure such Requisite Regulatory Approvals shall bear the cost
of such procurement.

          (c) No Injunctions or Restraints. No judgment, order, restraining
order and/or injunction (temporary or otherwise), decree, statute, law,
ordinance, rule or

Page 46

--------------------------------------------------------------------------------



regulation, entered, enacted, promulgated, enforced or issued by any court or
other Governmental Entity or other legal restraint or prohibition (collectively,
“Restraints”) shall be in effect preventing or materially delaying the
consummation of the Purchase; provided, however, that each of the parties shall
have used its commercially reasonable efforts to have such Restraint lifted,
vacated or rescinded, and; provided, further, that such efforts shall be all at
the sole cost and expense of the party hereto which is the subject of the
Restraint.

          SECTION 6.2 Conditions to Obligations of Purchaser. The obligation of
Purchaser to affect the Purchase is further subject to satisfaction or waiver as
part of Closing or on or prior to the Closing Date of the following conditions:

          (a) Representations and Warranties of the Company. The representations
and warranties of the Shareholder set forth herein and in the Company Disclosure
Schedule shall be true and correct in all material respects at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case such representations and warranties
shall be true and correct as of such date). Purchaser shall have received a
certificate of the Shareholder to the foregoing effect.

          (b) Performance of Obligations of the Company. The Company and the
Shareholder shall have performed in all material respects all obligations
required to be performed by them at or prior to the Closing Date under this
Agreement. Purchaser shall have received a certificate of the Shareholder and
the Company’s Chief Executive Officer and Treasurer to the foregoing effect.

          (c) Regulatory Condition. No condition or requirement shall have been
imposed by one or more Governmental Entities in connection with any required
approval by them of the Purchase that requires the Company or any of its
subsidiaries to be operated in a manner that would have a material adverse
effect on the Company.

          (d) No Company Material Adverse Effect. There shall not be or exist
any change, effect, event, circumstance, occurrence or state of facts that has
had, has or which reasonably could be expected to have, a material adverse
effect on the Company.

          (e) Escrow Agreement. Purchaser and Shareholder shall have entered
into the Escrow Agreement, and the Escrow Agreement shall be in full force and
effect and shall not have been anticipatorily breached or repudiated.

          (f) Employment Agreement. Thomas Kunigonis, Jr., George Roer and
Company shall have executed the Employment Agreements in substantially the form
attached hereto as Exhibit D.

Page 47

--------------------------------------------------------------------------------



          (g) Registration Rights Agreement. Purchaser and Shareholder shall
have entered into a Registration Rights Agreement in the form attached hereto as
Exhibit F (the "Registration Rights Agreement").

          (h) Resignation of Directors and Officers. There shall have been
delivered to Purchaser the written resignations of the officers and directors of
the Company.

          (i) Certificate of Good Standing. Purchaser shall have received prior
to or at the Closing a certificate of good standing regarding the Company from
the Secretary of State of the State of New Jersey dated not more than fifteen
(15) days prior to Closing.

          (j) Legal Opinion. Purchaser shall have received an opinion of Windels
Marx Lane & Mittendorf, LLP, counsel to the Company and Shareholder, in
substantially the form attached hereto as Exhibit G.

          (k) Hubcity Media and Denali Operating Agreements. The Company and
both Hubcity Media and Denali shall have entered into written agreements, in
form satisfactory to Purchaser, memorializing their existing business
arrangement.

          (l) Third Party Consents. The Company shall have procured all of the
third party consents specified in Section 2.4(e) of the Company Disclosure
Schedule.

          SECTION 6.3 Conditions to Obligations of Shareholder. The obligation
of Shareholder to affect the Purchase is further subject to satisfaction or
waiver on or prior to the Closing Date of the following conditions:

          (a) Representations and Warranties. The representations and warranties
of Purchaser set forth herein and in the Purchaser Disclosure Schedule shall be
true and correct in all material respects at and as of the Closing Date, as if
made at and as of such time (except to the extent expressly made as of an
earlier date, in which case such representations and warranties shall be true
and correct as of such date). The Company shall have received a certificate of
Purchaser’s Chief Executive Officer and Chief Financial Officer to the foregoing
effect.

          (b) Performance of Obligations of Purchaser. Purchaser shall have
performed in all material respects all obligations required to be performed by
it at or prior to the Closing Date under this Agreement. The Company shall have
received a certificate of Purchaser’s Chief Executive Officer and Chief
Financial Officer to the foregoing effect.

Page 48

--------------------------------------------------------------------------------



          (c) Regulatory Condition. No condition or requirement shall have been
imposed by one or more Governmental Entities in connection with any required
approval by them of the Purchase that requires Purchaser or any of its
subsidiaries to be operated in a manner that would have a material adverse
effect on Purchaser.

          (d) No Purchaser Material Adverse Effect. There shall not be or exist
any change, effect, event, circumstance, occurrence or state of facts that has
had, has or which reasonably could be expected to have, a material adverse
effect on Purchaser.

          (e) Escrow Agreement. Purchaser and Shareholder shall have entered
into the Escrow Agreement, and the Escrow Agreement shall be in full force and
effect and shall not have been anticipatorily breached or repudiated.

          (f) Employment Agreement. Thomas Kunigonis, Jr., George Roer and
Company shall have executed the Employment Agreements in substantially the form
attached hereto as Exhibit D.

          (g) Legal Opinion. Shareholder shall have received an opinion of
counsel to the Purchaser, attorney Reed Guest, in substantially the form
attached hereto as Exhibit H.

          (h) Registration Rights Agreement. Purchaser and the Shareholder shall
have entered into the Registration Rights Agreement in the form attached hereto
as Exhibit F.

          (i) Certificate of Good Standing. Shareholder shall have received
prior to or at the Closing a certificate of good standing regarding the
Purchaser from the Secretary of State of the State of Nevada dated not more than
fifteen (15) days prior to Closing.

          (j) Release of Guarantees. Shareholder has received releases from any
and all obligations, contracts or other agreements of the Company, which
Shareholder has personally guaranteed.

          SECTION 6.4 Frustration of Closing Conditions. Neither Purchaser nor
the Company may rely on the failure of any condition set forth in Section 6.1,
6.2 or 6.3, as the case may be, to be satisfied if such failure was caused by
such party’s failure to use its own commercially reasonable efforts to
consummate the Purchase and the other transactions contemplated by this
Agreement, as required by and subject to Section 5.2.

Page 49

--------------------------------------------------------------------------------



ARTICLE VII

INDEMNIFICATION; ARBITRATION

          SECTION 7.1. Indemnification.

               (a) Subject to the limitations and compliance with the procedure
set forth herein and in Section 7.2 below, Purchaser and its officers, directors
and Affiliates (the "Purchaser Indemnified Parties") shall be indemnified and
held harmless by the Shareholder against all claims, losses, liabilities,
damages, deficiencies, costs and expenses, including reasonable attorneys' fees
and expenses of investigation (hereinafter individually a "Purchaser Loss" and
collectively "Purchaser Losses") incurred by the Purchaser Indemnified Parties
directly or indirectly as a result of: (i) any inaccuracy of a representation or
warranty of Shareholder contained in this Agreement, or (ii) any failure by
Shareholder to perform or comply with any covenant contained in this Agreement;
provided that, except as to claims arising from the failure of Shareholder to
file tax returns and pay any taxes as provided for in Section 5.8, claims
arising out of Shareholder's failure to pay the Excluded Liabilities as provided
for in Section 5.9, and claims arising out of breaches of the representations
and warranties regarding Hubcity Media and Denali contained in Section 2.27, no
Purchaser Indemnified Party shall be entitled to receive indemnification
payments under clauses (i) and (ii) above with respect to any Purchaser Loss
unless and until the aggregate deductible amount of the Purchaser Losses exceeds
$50,000.00 and then only to the extent of the Purchaser Losses in excess of such
aggregate amount; and provided further that in determining the amount of any
Purchaser Losses suffered by any Purchaser Indemnified Party which give rise to
liability of Shareholder hereunder, there shall have been taken into account (x)
the amount of any tax benefits actually realized by such Purchaser Indemnified
Party attributable to such Purchaser Losses or derived therefrom in any period
to and including the end of the taxable year following the year in which the
Purchaser Losses were incurred; and (y) the amount of any insurance benefits
actually realized by such Purchaser Indemnified Party attributable to such
Purchaser Losses or derived therefrom. Shareholder shall pay any indemnification
amount that may become due and payable for any Purchaser Losses hereunder (i) by
directing Purchaser to first set off such amount against the amount of unpaid
principal and interest under the Promissory Note in the order of their
maturities; and, in the event that the aggregate amount of any such
indemnification liability exceeds the amount of unpaid principal and interest
under the Promissory Note, (ii) then, up to the amount of the cash consideration
paid at Closing, in cash payable to Purchaser within fifteen (15) days, and, in
the event that the aggregate amount of any such indemnification liability
exceeds (i) and (ii), then, and only then, Shareholder may satisfy such excess
indemnification amount (iii) by using shares of Purchaser Common Stock, without
any discounts for brokerage or underwriting commissions. The per share value of
such shares for purposes of this Section 7.1(a) shall be the closing price of
Purchaser Common Stock on the Closing Date.

               (b) Shareholder (the "Seller Indemnified Parties") shall be
indemnified and held harmless by Purchaser against all claims, losses,
liabilities, damages, deficiencies, costs and expenses, including reasonable
attorneys' fees and expenses of

Page 50

--------------------------------------------------------------------------------



investigation (hereinafter individually a "Seller Loss" and collectively "Seller
Losses") incurred by the Seller Indemnified Parties directly or indirectly as a
result of: (i) any inaccuracy of a representation or warranty of Purchaser
contained in this Agreement or (ii) any failure by Purchaser to perform or
comply with any covenant contained in this Agreement; provided, that the Seller
Indemnified Parties shall not be entitled to receive indemnification payments
with respect to any Seller Loss under (i) or (ii) above unless and until the
aggregate deductible amount of the Seller Losses exceeds $50,000.00 and then
only to the extent of such Seller Losses in excess of such aggregate amount;
provided, however, such aggregate deductible amount shall not apply to
Purchaser's failure to make payments under Section 1.2(a)(i) and 1.2(d) hereof,
under the Note, or under the Employment Agreement, so long as there has been no
termination of the Employment Agreement in accordance with its terms which would
relieve Purchaser of its payment obligations thereunder, or to Purchaser's
obligation to issue its Common Stock in accordance with the provisions of
Sections 1.2(a)(ii) and 1.2(d) of this Agreement. In determining the amount of
any Seller Losses suffered by any Seller Indemnified Party which give rise to
liability of Purchaser hereunder, there shall have been taken into account (x)
the amount of any tax benefits actually realized by such Seller Indemnified
Party attributable to such Seller Losses or derived therefrom in any period to
and including the end of the taxable year following the year in which the Seller
Losses were incurred; and (y) the amount of any insurance benefits actually
realized by such Seller Indemnified Party attributable to such Seller Losses or
derived therefrom.

               (c) Notwithstanding anything to the contrary herein,
Shareholder's representations and warranties made herein, Shareholder's
indemnification obligations for Purchaser Losses incurred by the Purchaser
Indemnified Parties directly or indirectly as a result of any inaccuracy of a
representation or warranty of Shareholder contained in this Agreement, or any
failure by Shareholder to perform or comply with any covenant contained in this
Agreement, shall all terminate on February 28,2009 and in all events the
aggregate of all claims for indemnity by Purchaser Indemnified Parties under
this Agreement shall be limited to and not exceed the actual purchase price paid
to Shareholder. Notwithstanding anything to the contrary herein, Purchaser’s
representations and warranties made herein, Purchaser’s indemnification
obligations for Seller Losses incurred by the Seller Indemnified Parties
directly or indirectly as a result of any inaccuracy of a representation or
warranty of Purchaser contained in this Agreement, or any failure by Purchaser
to perform or comply with any covenant contained in this Agreement, shall all
terminate on February 28, 2009.

               (d) Anything herein to the contrary notwithstanding, and in all
events, any claim for indemnification under this Agreement, whether as a
Purchaser Loss, Purchaser Losses, Seller Loss or Seller Losses, shall be
strictly limited to direct, actual damages, out-of-pocket costs, out-of-pocket
expenses and out-of-pocket deficiencies arising out of, based upon or otherwise
in respect of such breach or claim and shall in no event include special,
consequential or punitive damages of any kind or nature arising out of or in
connection with this Agreement, including but not limited to, loss of data or
loss of business opportunities, even if one party hereto has been advised by the
other party of same or is aware of the possibility of such damages.

Page 51

--------------------------------------------------------------------------------



               (e) Notwithstanding anything to the contrary herein, the
existence of this Article VII and of the rights and restrictions set forth
herein do not limit any legal remedy for claims based on common law fraud.

               (f) Any claim for the recovery of Seller Losses or Purchaser
Losses shall be made by giving notice thereof in accordance with Section 7.2
below and, such notice shall be given prior to February 28, 2009.

               (g) Anything in this Agreement to the contrary notwithstanding,
and in all events, prior to asserting any claim pursuant to the preceding
provisions, the party seeking indemnification shall file, or cause to be filed,
a claim with respect to the liabilities in question under any applicable
insurance policies maintained by such party.

          SECTION 7.2 Claims and Procedure

          (a) Claims. Whenever any claim shall arise for indemnification, the
party seeking indemnification hereunder (the "indemnified party") shall notify
the party or parties from whom indemnification is sought (collectively, the
"indemnifying party") of the claim pursuant to Section 7.2 (c) hereunder and,
when known, the facts constituting the basis for such claim and the amount or
estimate of the amount of the liability arising from such claim. The indemnified
party shall not settle or compromise any claim by a third party for which the
indemnified party is entitled to indemnification hereunder without the prior
written consent of the indemnifying party unless (i) suit shall have been
instituted against the indemnified party and (ii) the indemnifying party shall
not have taken control of such suit as provided in Section 7.2 (b) within 25
days after notification thereof.

          (b) Defense by Indemnifying Party. In connection with any claim giving
rise to indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a third party, the indemnifying party, at its sole cost and
expense, may, upon written notice to the indemnified party, assume the defense
of any such claim or legal proceeding. If the indemnifying party assumes the
defense of any such claim or legal proceeding, the indemnifying party shall
select counsel reasonably acceptable to the indemnified party to conduct the
defense of such claims or legal proceedings and at the indemnifying party's sole
cost and expense shall take all reasonable steps necessary in the defense or
settlement thereof. The indemnifying party shall not consent to a settlement of,
or the entry of any judgment arising from, any such claim or legal proceeding,
without the prior written consent of the indemnified party, which consent shall
not be unreasonably withheld, conditioned or delayed, if (a) the indemnifying
party admits in writing its liability to hold the indemnified party harmless
from and against any losses, damages, expenses and liabilities arising out of
such settlement, (b) concurrently with such settlement the indemnifying party
pays into court the full amount of all losses, damages, expenses and liabilities
to be paid by the indemnifying party in connection with such settlement and
obtains a full release of any liability of the indemnified party which is not
conditioned upon any further payment and (c) such settlement would not otherwise
have a material adverse effect on the indemnified party. The indemnified party
shall be entitled to participate in (but not control) the defense of any such
action, with its own

Page 52

--------------------------------------------------------------------------------



counsel and at its own expense. If the indemnifying party does not assume the
defense of any such claim or litigation resulting therefrom in accordance with
the terms hereof, the indemnified party may defend against such claim or
litigation in such manner as it may deem appropriate including, but not limited
to, settling such claim or litigation, after giving notice of the same to the
indemnifying party, on such terms as the indemnified party may deem appropriate.
The indemnifying party shall be required to participate in the defense of any
action by providing information necessary to permit the indemnified party to
defend such action as indicated in (d) below and shall be advised of its status.
In any action by the indemnified party seeking indemnification from the
indemnifying party in accordance with the provisions of this Section, if the
indemnifying party did not assume the defense of any such claim or litigation,
the indemnifying party shall not be entitled to question the manner in which the
indemnified party defended such claim or litigation or the amount or nature of
any such settlement.

          (c) Notice. In the event of any occurrence which may give rise to a
claim by an indemnified party against an indemnifying party hereunder, the
indemnified party will give notice thereof to the indemnifying party within 20
days of the indemnified party becoming aware of events giving rise to the
possibility of a right to indemnification and the first opportunity to reduce,
remedy or incur the damages or potential damages caused by such occurrence;
provided, however, that failure of the indemnified party to timely give the
notice provided in this Section 7.2 (c) shall not be a defense to the liability
of an indemnifying party for such claim, but such indemnifying party may recover
from the indemnified party any actual damages arising from the indemnified
party's failure to give such timely notice; provided, further that Purchaser may
take preemptive legal action of a pressing nature, with respect to a third party
Claim, only after providing notice to the Shareholder in the manner provided for
in Section 9.2 hereof.

          (d) Access to Information. Regardless of which party shall assume the
defense of a claim, each party shall provide to the other parties, upon written
request, all information and documentation in the possession or control of such
party and reasonably necessary to support and verify any Purchaser or Seller
Losses which give rise to such claim for indemnification and shall provide
reasonable access to all books, records and personnel in such party's possession
or control which would have a bearing on such claim.

          (e) Tax Audits. Notwithstanding any provision to the contrary
contained herein, in all events Shareholder shall be permitted to retain legal
counsel, accountants, and any and all professional assistance Shareholder
desires, (all at Shareholder’s sole cost and expense) to defend against any
audits involving taxes relating to the time during which Shareholder owned the
Company. Purchaser agrees to give Seller notice in the event Purchaser has
received notice of any such tax audit.

          SECTION 7.3 Arbitration. Any dispute, controversy or claim arising out
of or relating to this Agreement (a "Dispute"), shall be settled by binding
arbitration. Any such arbitration proceeding shall be conducted by one
arbitrator mutually agreeable to Shareholder and Purchaser. In the event that
within forty-five (45) days after submission of any Dispute to arbitration,
Shareholder and Purchaser cannot mutually agree on one

Page 53

--------------------------------------------------------------------------------



arbitrator, Shareholder and Purchaser shall each select one arbitrator, and the
two arbitrators so selected shall select a third arbitrator who will arbitrate
the case on his own. The agreed upon arbitrator or the third arbitrator, as the
case may be, shall set a limited time period and establish procedures designed
to reduce the cost and time for discovery while allowing the parties an
opportunity, adequate in the sole judgment of the arbitrator or third
arbitrator, as the case may be, to discover relevant information from the
opposing parties about the subject matter of the Dispute. The arbitrator or the
third arbitrator, as the case may be, shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions, including attorneys'
fees and costs, to the same extent as a competent court of law or equity, should
the arbitrator or third arbitrator, as the case may be, determine that discovery
was sought without substantial justification or that discovery was refused or
objected to without substantial justification. The decision of the arbitrator
shall be binding and conclusive upon the parties to this Agreement. Such
decision shall be written and shall be supported by written findings of fact and
conclusions which shall set forth the award, judgment, decree or order awarded
by the arbitrator(s). Judgment upon any award rendered by the arbitrator(s) may
be entered in any court having jurisdiction. Any such arbitration shall be held
in Denver, Colorado, under the rules then in effect of Judicial Arbitration and
Mediation Services. The substantially non-prevailing party shall pay all
expenses relating to the arbitration, including without limitation, the
respective expenses of each party, the fees of each arbitrator and applicable
administrative fees.

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

          SECTION 8.1 Termination. This Agreement may be terminated by the
Seller or the Purchaser if the Closing shall not have occurred by September 7,
2007; provided, however, that the right to terminate this Agreement under this
Section 8.1 shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date.

          SECTION 8.2 Effect of Termination.

          (a) If this Agreement is terminated as provided in Section 8.1, this
Agreement forthwith shall become void and have no effect, without any liability
or obligation on the part of Purchaser or Shareholder; provided, however, that
nothing herein shall relieve any party from any liability (in contract, tort or
otherwise, and whether pursuant to an action at law or in equity) for any
knowing or willful breach by such party of any of its representations,
warranties, covenants or agreements set forth in this Agreement or in respect of
fraud by any party. Notwithstanding the foregoing, the provisions of this
Article VIII, Section 5.1(b), Section 5.3, Section 5.4, Section 9.8 and Section
9.11 shall survive any termination of this Agreement.

Page 54

--------------------------------------------------------------------------------



          (b) Anything in this Agreement to the contrary notwithstanding, if any
of the conditions specified in Article VI hereof for its benefit have not been
satisfied, Purchaser, Shareholder or the Company (as applicable) shall have the
right to waive the satisfaction thereof and to proceed with the transactions
contemplated hereby.

          SECTION 8.3 Amendment. This Agreement may be amended by the parties at
any time. This Agreement may not be amended except by an instrument in writing
signed on behalf of all of the parties to be bound thereby.

          SECTION 8.4 Extension; Waiver. At any time prior to the Closing, a
party may (a) extend the time for the performance of any of the obligations or
other acts of the other party, (b) waive any inaccuracies in the representations
and warranties of the other party contained in this Agreement or in any document
delivered pursuant to this Agreement or (c) subject to the provisions of Section
8.3, waive compliance by the other party with any of the agreements or
conditions contained in this Agreement. Any agreement on the part of a party to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such party. The failure of any party to this
Agreement to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights.

ARTICLE IX

GENERAL PROVISIONS

          SECTION 9.1 Survival of Representations, Warranties and Agreements.
The representations and warranties in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive the Closing Date for a period
of eighteen (18) months. This Section 9.1 shall not limit any covenant or
agreement of the parties which by its terms contemplates performance after the
Closing Date.

          SECTION 9.2 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, telecopied (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

          (a) If to Purchaser, to:

          Incentra Solutions, Inc.
          1140 Pearl Street
          Boulder, Colorado 80302
          Fax No.: (303) 440-7114
          Attention: Thomas P. Sweeney III

Page 55

--------------------------------------------------------------------------------



          with a copy (which shall not constitute notice pursuant to this
Section 9.2)

to:

          Reed Guest, Esq.
          94 Underhill Road
          Orinda, CA 94563
          Fax No.: (925) 254-9226.

          (b) if to Shareholder, to:

          Thomas G. Kunigonis, Jr.
          85 Fairway Boulevard
          Monroe Township, NJ 08831
          Fax No.: (732) 635-9510

          with a copy (which shall not constitute notice pursuant to this
Section 9.2)

to:

          Windels Marx Lane & Mittendorf, LLP
          120 Albany Street Plaza
          New Brunswick, New Jersey 08901
          Attn: Robert A. Schwartz, Esq.

          Fax No.: (732) 846-8877
          Telephone No. (732) 448-2548

          SECTION 9.3 Definitions. For purposes of this Agreement:

          (a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a person, whether through the ownership
of voting securities, by contract, as trustee or executor, or otherwise.

          (b) "encumbrances" shall mean Liens, security interests, deeds of
trust, encroachments, reservations, orders of Governmental Entities, decrees,
judgments, contract rights, claims or equity of any kind.

          (d) “knowledge” means, (i) with respect to Shareholder, the actual
knowledge after reasonable due inquiry of Thomas Kunigonis, Jr. and George Roer;
and (ii) with respect to Purchaser, the actual knowledge after reasonable due
inquiry of any of Purchaser’s executive officers.

Page 56

--------------------------------------------------------------------------------

          (e) “material adverse change” or “material adverse effect” means, when
used in reference to the Company or Purchaser, any change, effect, event,
circumstance, occurrence or state of facts that is, or which reasonably could be
expected to be, materially adverse to the business, assets, liabilities,
condition (financial or otherwise), cash flows or results of operations of such
party and its subsidiaries, considered as an entirety.

          (f) “person” means an individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity.

          (g) a “subsidiary” of any person means another person, an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect not less than a majority of its Board of Directors
or other governing body (or, if there are no such voting interests, 50% or more
of the equity interests of which) is owned directly or indirectly by such first
person.

          SECTION 9.4 Interpretation. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

          SECTION 9.5 Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties. A facsimile copy of a
signature page shall be deemed to be an original signature page.

          SECTION 9.6 Entire Agreement; No Third-Party Beneficiaries. This
Agreement (including the documents and instruments referred to herein, but
excluding the Confidentiality Agreement to the extent stated herein) (a)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter of this Agreement, and; (b) except for the provisions of Section
6.4 which shall inure to the benefit of and be enforceable by the persons
referred to therein, are not intended to confer upon any person other than the
parties any rights or remedies; and (c) all Exhibits and Schedules to this
Agreement are incorporated into this Agreement by reference.

Page 57

--------------------------------------------------------------------------------

          SECTION 9.7 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal substantive and procedural laws of
the State of Colorado, regardless of the laws that might otherwise govern under
applicable principles of conflicts of law of such state.

          SECTION 9.8 Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns.

          SECTION 9.9 Consent to Jurisdiction. Each of the parties hereto (a)
consents to submit itself to the personal jurisdiction of any State or Federal
court located in the State of Colorado in the event any dispute arises out of
this Agreement or any of the transactions contemplated by this Agreement and
arbitration is first demanded or suit is first filed by Purchaser, (b) consents
to submit itself to the personal jurisdiction of any Federal court located in
the State of Colorado in the event any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement and arbitration is first
demanded or suit is first filed by Shareholder, (c) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (d) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than a court as provided in (a) above with respect
to claims by Purchaser or (b) with respect to claims by Shareholder. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or any of the
transactions contemplated by this Agreement in any State or Federal court as
provided above, and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

          SECTION 9.10 Headings. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

          SECTION 9.11 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by applicable law in a reasonably acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

          SECTION 9.12 Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not

Page 58

--------------------------------------------------------------------------------



performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. If any litigation or
arbitration shall be commenced to enforce, or relating to, any provision of this
Agreement, the prevailing party shall be entitled to an award of reasonable
attorneys fees and reimbursement of such other costs as it incurs in prosecuting
or defending such litigation. For purposes of this section, “prevailing party”
shall include a party awarded injunctive relief or a party prevailing based upon
final, unappealable order.

[The remainder of this page is intentionally left blank.]

Page 59

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Shareholder, and Purchaser have caused this Agreement
to be signed by their respective officers thereunto duly authorized, all as of
the date first written above.

  INCENTRA SOLUTIONS, INC.                     By       Name: Thomas P. Sweeney
III     Title: Chief Executive Officer                     SHAREHOLDER:        
            Thomas G. Kunigonis, Jr.          

 

--------------------------------------------------------------------------------